DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-3, 5-9, 11-16, 18-20, and 34-36 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 12/09/2021 (related to the 103 Rejection) have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.
Applicant's arguments filed on 12/09/2021 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on page 12, that training a neural network model using training sets, similar to what claim 1 recites, cannot be practically performed in the human mind.
Examiner respectfully disagrees with Applicant. The amended limitations in their respective claims, are directed, in part, to generate an assessment outcome reflecting the at least one metric of the user project. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. The assessment of at least one metric based on historical data is a form of managing interactions 
The main functions recited in claim 1 are collecting data (e.g. first and second sets of metadata), analyzing the data (e.g. assessing and testing at least one metric), and displaying certain results of the collection and analysis (e.g. an assessment outcome). Those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)).
The claims do not include additional elements that are sufficient to amount significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of analyzing user projects based on historical data (see 101 Rejection).
Examiner agrees that the system discloses: training the assessment model; and testing the assessment model. Although the additional element of an algorithm seems to provide a feedback loop (e.g. by testing the assessment model), the amended claims do not specify that the algorithm is a neural network. Examiner recommends to replace the algorithm for a neural network (see Paragraphs 0037 & 0056). 
Amended independent claims 18 and 34 contain similar recitations as claim 1, and are therefore also rejected for at least the same reasons as claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, 11-16, 18-20, and 34-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A system for analyzing a user project, comprising: accessing a first set of metadata associated with the user project; accessing a second set of metadata associated with a plurality of reference projects; determining an ontology based on at least the first and second sets of metadata respectively associated with the user project and the plurality of reference projects, the ontology representing interrelations between the user project and the plurality of reference projects under a framework of categories; determining, based on the ontology, a subgroup of reference projects from the plurality of reference projects, wherein each reference project in the subgroup has a level of relevance to the user project exceeding a threshold; generating an assessment model for assessing at least one metric of the user project based on the subgroup of reference projects; training the assessment model based on an output of the assessment model, the output corresponding to the at least one metric; training the assessment model using a third set of metadata associated with the reference projects in the subgroup; testing the assessment model to evaluate the assessment model using a fourth set of metadata associated with the reference projects in the subgroup, the third set of metadata and the fourth set of metadata being non-overlapping to each other; and applying the assessment model to the first set of metadata to generate an assessment outcome reflecting the at least one metric of the user project. These claim elements are considered to be abstract ideas because they are directed to a “method of organizing human activity” which includes “managing interactions between people.” The assessment of at least one metric based on historical data is a form of managing interactions between people since it is used for identifying opportunities in optimization of team inputs and outputs. Therefore, improving collaboration between teams. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a memory storing computer-readable instructions; and at least one processor communicatively coupled to the memory; a first set of metadata; a second set of metadata; an algorithm; a third set of metadata; a fourth set of metadata; and an assessment model.
The memory is merely used for storing computer-readable instructions (Paragraph 0004). The processor is merely used for executing instructions (Paragraph 0004). The first set of metadata is merely reference project data that is stored in a database (Paragraph 0027). The second set of metadata is merely data associated with the reference projects that is stored in a database (Paragraph 0027). The algorithm is merely used for training and testing the at least one metric (Paragraph 0056). The third set of metadata is merely at least one metric of the project (Paragraph 0079). The fourth set of metadata is merely used for evaluating the at least one metric with testing data (Paragraph 0037). The assessment model is merely used for generating an assessment outcome based on at least one metric of the user project (Paragraph 0006). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, “accessing metadata” is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A because is just “mere data gathering” (MPEP 2106.05g) to use it for an assessment. Using an algorithm is considered a “particular technological environment” MPEP 2106.05h at Step 2A. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of analyzing user projects based on historical data. The specification shows that the memory is merely used for storing computer-readable instructions (Paragraph 0004). The processor is merely used for executing instructions (Paragraph 0004). The first set of metadata is merely reference project data that is stored in a database (Paragraph 0027). The second set of metadata is merely data associated with the reference projects that is stored in a database (Paragraph 0027). The algorithm is merely used for training and testing the at least one metric (Paragraph 0056). The third set of metadata is merely at least one metric of the project (Paragraph 0079). The fourth set of metadata is merely used for evaluating the at least one metric with testing data (Paragraph 0037). The assessment model is merely used for generating an assessment outcome based on at least one metric of the user project (Paragraph 0006). Further, “accessing metadata” is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it for an assessment. The algorithm is merely used as a tool to perform an abstract idea at Step 2B.
Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Independent Claim 18
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 18 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 18 recites: A method for analyzing a user project, comprising: accessing a first set of metadata associated with the user project; accessing a second set of metadata associated with a plurality of reference projects; determining an ontology based on at least the first and second sets of metadata respectively associated with the user project and the plurality of reference projects, the ontology representing interrelations between the user project and the plurality of reference projects under a framework of categories; determining, based on the ontology, a subgroup of reference projects from the plurality of reference projects, wherein each reference project in the subgroup has a level of relevance to the user project exceeding a threshold; generating an assessment model for assessing at least one metric of the user project based on the subgroup of reference projects; training the assessment model based on an output of the assessment model, the output corresponding to the at least one metric; training the assessment model using a third set of metadata associated with the reference projects in the subgroup; testing the assessment model to evaluate the assessment model using a fourth set of metadata associated with the reference projects in the subgroup, the third set of metadata and the fourth set of metadata being non-overlapping to each other; and applying the assessment model to the first set of metadata to generate an assessment outcome reflecting the at least one metric of the user project. These claim elements are considered to be abstract ideas because they are directed to a “method of organizing human activity” which includes “managing interactions between people.” The assessment of at least one metric based on historical data is a form of managing interactions between people since it is used for identifying opportunities in optimization of team inputs and outputs. Therefore, improving collaboration between teams. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 18 includes additional elements: accessing a first set of metadata; accessing a second set of metadata; an algorithm; a third set of metadata; a fourth set of metadata; and an assessment model.
The first set of metadata is merely reference project data that is stored in a database (Paragraph 0027). The second set of metadata is merely data associated with the reference projects that is stored in a database (Paragraph 0027). The algorithm is merely used for training and testing the at least one metric (Paragraph 0056). The third set of metadata is merely at least one metric of the project (Paragraph 0079). The fourth set of metadata is merely used for evaluating the at least one metric with testing data (Paragraph 0037). The assessment model is merely used for generating an assessment outcome based on at least one metric of the user project (Paragraph 0006). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, “accessing metadata” is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A because is just “mere data gathering” (MPEP 2106.05g) to use it for an assessment. Using an algorithm is considered a “particular technological environment” MPEP 2106.05h at Step 2A. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of analyzing data associated with a user project. The specification shows that the first set of metadata is merely reference project data that is stored in a database (Paragraph 0027). The second set of metadata is merely data associated with the reference projects that is stored in a database (Paragraph 0027). The algorithm is merely used for training and testing the at least one metric (Paragraph 0056). The third set of metadata is merely at least one metric of the project (Paragraph 0079). The fourth set of metadata is merely used for evaluating the at least one metric with testing data (Paragraph 0037). The assessment model is merely used for generating an assessment outcome based on at least one metric of the user project (Paragraph 0006). Further, “accessing metadata” is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it for an assessment. The algorithm is merely used as a tool to perform an abstract idea at Step 2B.
Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.



Independent Claim 34
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 34 is directed to an article of manufacture which is a statutory category.
Step 2A, Prong One - Claim 34 recites: A program to perform a method for analyzing user project data, the method comprising: accessing a first set of metadata associated with the user project; accessing a second set of metadata associated with a plurality of reference projects; determining an ontology based on at least the first and second sets of metadata respectively associated with the user project and the plurality of reference projects, the ontology representing interrelations between the user project and the plurality of reference projects under a framework of categories; determining, based on the ontology, a subgroup of reference projects from the plurality of reference projects, wherein each reference project in the subgroup has a level of relevance to the user project exceeding a threshold; generating an assessment model for assessing at least one metric of the user project based on the subgroup of reference projects; training the assessment model based on an output of the assessment model, the output corresponding to the at least one metric; training the assessment model using a third set of metadata associated with the reference projects in the subgroup; testing the assessment model to evaluate the assessment model using a fourth set of metadata associated with the reference projects in the subgroup, the third set of metadata and the fourth set of metadata being non-overlapping to each other; and applying the assessment model to the first set of metadata to generate an assessment outcome reflecting the at least one metric of the user project. These claim elements are considered to be abstract ideas because they are directed to a “method of organizing human activity” which includes “managing interactions between people.” The assessment of at least one metric based on historical data is a form of managing interactions between people since it is used for identifying opportunities in optimization of team inputs and outputs. Therefore, improving collaboration between teams. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 34 includes additional elements: a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method; accessing a first set of metadata; accessing a second set of metadata; an algorithm; a third set of metadata; a fourth set of metadata; and an assessment model.
The computer-readable medium is merely used for storing computer-readable instructions (Paragraph 0006). The processor is merely used for executing instructions (Paragraph 0006). The first set of metadata is merely reference project data that is stored in a database (Paragraph 0027). The second set of metadata is merely data associated with the reference projects that is stored in a database (Paragraph 0027). The algorithm is merely used for training and testing the at least one metric (Paragraph 0056). The third set of metadata is merely at least one metric of the project (Paragraph 0079). The fourth set of metadata is merely used for evaluating the at least one metric with testing data (Paragraph 0037). The assessment model is merely used for generating an assessment outcome based on at least one metric of the user project (Paragraph 0006). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, “accessing metadata” is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A because is just “mere data gathering” (MPEP 2106.05g) to use it for an assessment. Using an algorithm is considered a “particular technological environment” MPEP 2106.05h at Step 2A. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of analyzing data associated with a user project. The specification shows that he computer-readable medium is merely used for storing computer-readable instructions (Paragraph 0006). The processor is merely used for executing instructions (Paragraph 0006). The first set of metadata is merely reference project data that is stored in a database (Paragraph 0027). The second set of metadata is merely data associated with the reference projects that is stored in a database (Paragraph 0027). The third set of metadata is merely at least one metric of the project (Paragraph 0079). The fourth set of metadata is merely used for evaluating the at least one metric with testing data (Paragraph 0037). The assessment model is merely used for generating an assessment outcome based on at least one metric of the user project (Paragraph 0006). Further, “accessing metadata” is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it for an assessment. The algorithm is merely used as a tool to perform an abstract idea at Step 2B.
Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 2-3, and 19-20 are not directed to additional abstract ideas, but are directed to additional non-abstract claim elements. The additional non-abstract claim elements are: a software repository; and a work-tracking software. The software repository is merely used for storing project data (Paragraph 0048). The work-tracking software is merely used for tracking software data (Paragraph 0048). The software repository and the work-tracking software are considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A and at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it for an assessment. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claim 5 is not directed to additional abstract ideas, but is directed to an additional non-abstract claim element. The additional non-abstract claim element is a database. The database is merely used for storing the second set of metadata (Paragraph 0070). However, using a database is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the database is not improved, and that data is just placed there. At Step 2B, this is conventional still, storing information in a memory (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 6, 14-16, and 35-36 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: 
wherein the operations comprise generating a report based on the assessment outcome, wherein the report comprises at least one of: a predicted success rate of the user project; a predicted time duration of the user project; a predicted issue of the user project; a predicted programming defect of the user project; or a recommendation to improve the user project
wherein: the third set of metadata comprises at least one of: a name of a user who opens an issue in at least one of the reference projects in the subgroup; a number of comments associated with the issue; a number of users contributing to the issue; a percentage of open tickets in the issue; a percentage of closed tickets in the issue; a number of comments closed per period of time; a capacity of the users contributing to the issue; a number of data sources a same issue is logged in; a length of description of each ticket; or a time of completion for each ticket; and the at least one metric comprises at least one of a success rate or a project completion duration.
wherein the assessment outcome corresponds to a prediction of the at least one metric
wherein the operations comprise: determining an explainability of the assessment model with respect to the at least one metric; evaluating the at least one metric based on the explainability and the assessment outcome; and determining a recommendation based on the evaluation of the at least one metric
wherein the third set of metadata is a larger portion of a metadata of the subgroup and the fourth set of metadata is a smaller portion of the metadata of the subgroup.
wherein the plurality of reference projects and the ontology are updated each time the user project is received
These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a “method of organizing human activity” which includes “managing interactions between people.” In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claim 7 is not directed to additional abstract ideas, but is directed to an additional non-abstract claim element. The additional non-abstract claim element is “processed data.” The “processed data” is merely used for extracting relevant information from the raw data (Paragraph 0031). However, “processed data” is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used for extracting relevant information. At Step 2B, the “processed data” is considered “insignificant extra-solution activity” (MPEP 2106.05g) because is just “mere data gathering” (MPEP 2106.05g) to use it for an assessment. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claim 8 is not directed to additional abstract ideas, but is directed to an additional non-abstract claim element. The additional non-abstract claim element is a natural language processing model. The natural language processing model is merely used for: analyzing the metadata and the numerical representation of the text data; and determining an ontology (Paragraph 0034). Using the natural language processing model is considered a “particular technological environment” MPEP 2106.05h at Step 2A. Also, the natural language processing model is merely used as a tool to perform an abstract idea at Step 2B. Therefore, the claim is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 9 and 11-12 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: 
wherein the operations comprise: updating the plurality of reference projects; determining the second set of metadata after updating the plurality of reference projects, updating the ontology based on at least the first and second sets of metadata respectively associated with the user project and plurality of updated reference projects; and determining, based on updated ontology, the subgroup of reference projects from the plurality of updated reference projects prior to training the assessment model
wherein determining, based on the ontology, the subgroup of reference projects comprises determining, from the framework of categories, a subset of categories associated with the user project based on the ontology, determining the subgroup of reference projects comprising: determining, for each of the plurality of reference projects, a corresponding level of relevance based on a number of categories associated with that reference project that matches one or more categories in the subset of categories associated with the user project; and selecting one or more reference projects to be included in the subgroup when the corresponding levels of relevance exceed the threshold
wherein determining, based on the ontology, the subgroup of reference projects comprises: selecting one or more reference projects sharing a same subset of categories to be included in the subgroup
These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a “method of organizing human activity” which includes “managing interactions between people.” In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claim 13 is not directed to additional abstract ideas, but is directed to additional non-abstract claim elements. The additional non-abstract claim elements are: at least one of a regression method, a tree-based method, or a neural network. The regression method, a tree-based method, or a neural network are merely an algorithm used in an assessment model (Paragraph 0056). Using the algorithm in an assessment model is considered a “particular technological environment” MPEP 2106.05h at Step 2A. Also, the algorithm is merely used as a tool to perform an abstract idea at Step 2B. Therefore, the claim is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, and 7-12, 15-16, 18-19, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 2020/0327467 A1), in view of Butler et al. (US 2018/0196871 A1).
Regarding claim 1 (Amended), Davies discloses a system for analyzing a user project (Paragraph 0001, This disclosure relates generally project management, and particularly to a method, computer program and computer system for automated project management and monitoring issues or obstacles which arise through the project life time), comprising: 
a memory storing computer-readable instructions; and at least one processor communicatively coupled to the memory, wherein the computer-readable instructions, when executed by the at least one processor, cause the at least one processor to perform operations (Paragraph 0008, In a third embodiment, the present invention is a computer system for monitoring and assessing a project, the computer system comprising; one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by, at least one of the one or more processors) comprising:
accessing a first set of metadata associated with the user project (see Figure 2 and related text in Paragraph 0040, The project management module 110 receives 202 the project brief. The project brief contains various requests and information from a client 101 or third-party identifying information about the project the third party is able to provide. This may include project goals, specific teams, specific tasks, or the like. The project management module 110 is able to receive and process the information through various natural language processors and the like); 
accessing a second set of metadata associated with a plurality of reference projects (see Figure 2 and related text in Paragraph 0044, In some embodiments, the module 110 accesses a project history database 107 which provides previously completed projects of similarity to establish a plan that is realistic based on previously record data. To determine the time specific task may take, tentative fees or prices for the tasks (or project as a whole), and other variables about the project which are requested by the client 101, required by the module 110, or important to establish prior to beginning the project); 
determining an ontology based on at least the first and second sets of metadata respectively associated with the user project and the plurality of reference projects, the ontology representing interrelations between the user project and the plurality of reference projects under a framework of categories (Paragraph 0045, In some embodiments, the module 110 uses an understanding of project structure and usual tasks to develop a project plan 208 for the specific project. Projects are assessed based on their type and the required deliverables, historic matches (or near matches) are compared to identify core and secondary tasks. Historic Durations for specific tasks within the project type are compared and assessed using a mean and Std deviation. These slightly negatively biased durations are combined with the predicted task associations to establish the project timeline. A plan is then recommended to the client using the recommended Milestone structure and ordered core tasks with an expected timeline for delivery (based on the Hiring Managers stated Start Date); Paragraph 0063, The intent of the inputs are the purpose or goals expressed. In some embodiments, the inputs are separated out into various nodes. The nodes identify different aspects of the party's inputs. Communication protocol 111 or the third-party assessment system is able to assess each type of node independently or as a sum of the nodes. For example, dialog nodes, confirmation nodes, intent nodes, entity nodes, transfer nodes, service nodes, or the like; Paragraph 0064, In one embodiment, the nodes are analyzed in an ontology, wherein a hierarchical structure containing a plurality of nodes, wherein each node represents an actional intent. The nodes are sorted and assessed by a confidence score which is calculated by the communication protocol 111 or a third-party system; Paragraph 0065, The communication protocol 111 then formulates 510 a response to the party based on the assessment of the data collected in the prior steps. The response is designed to choose the correct dialog flow for responding to the party to best solve the problem, issue, comment, concern, or question. The communication protocol 111 identifies 512 any tasks, documents, files, or data to the response which can further assist the party in reaching a resolution. The communication is then sent to the party 514 through the various communication means which is deemed most appropriate based on the party's past input methods or preferences; Examiner interprets the project structure as the ontology of the project); 
determining, based on the ontology, a subgroup of reference projects from the plurality of reference projects (Paragraph 0045, In some embodiments, the module 110 uses an understanding of project structure and usual tasks to develop a project plan 208 for the specific project. Projects are assessed based on their type and the required deliverables, historic matches (or near matches) are compared to identify core and secondary tasks. Historic Durations for specific tasks within the project type are compared and assessed using a mean and Std deviation. These slightly negatively biased durations are combined with the predicted task associations to establish the project timeline. A plan is then recommended to the client using the recommended Milestone structure and ordered core tasks with an expected timeline for delivery (based on the Hiring Managers stated Start Date); Paragraph 0063, The intent of the inputs are the purpose or goals expressed. In some embodiments, the inputs are separated out into various nodes. The nodes identify different aspects of the party's inputs. Communication protocol 111 or the third-party assessment system is able to assess each type of node independently or as a sum of the nodes. For example, dialog nodes, confirmation nodes, intent nodes, entity nodes, transfer nodes, service nodes, or the like; Paragraph 0064, In one embodiment, the nodes are analyzed in an ontology, wherein a hierarchical structure containing a plurality of nodes, wherein each node represents an actional intent. The nodes are sorted and assessed by a confidence score which is calculated by the communication protocol 111 or a third-party system; Paragraph 0065, The communication protocol 111 then formulates 510 a response to the party based on the assessment of the data collected in the prior steps. The response is designed to choose the correct dialog flow for responding to the party to best solve the problem, issue, comment, concern, or question. The communication protocol 111 identifies 512 any tasks, documents, files, or data to the response which can further assist the party in reaching a resolution. The communication is then sent to the party 514 through the various communication means which is deemed most appropriate based on the party's past input methods or preferences; Examiner interprets the subgroup of reference projects as the historic matches or near matches to identify core and secondary tasks), …; 
generating an assessment model for assessing at least one metric of the user project based on the subgroup of reference projects (Paragraph 0043, In some embodiments the module 110 uses an understanding of the project type, client history and available resource(s) 105 to recommend a team with the highest likelihood of success. Potential combinations of resources are compared using output from the success forecasting service. The client 101 can influence the end selection by identifying preferred team members (i.e. those they would like to work on the project.) The other required resource(s) 105 can then be matched based on shared working history and previous outcomes to maximize the performance of the new project team; Paragraph 0071, In the process once a project is complete, is able to review the data (communications, assets, teams, tasks, etc.) of the project to train the module 110 and sub-systems as well as optimize 750 the module 110 and the sub-systems to create an improved project design for future projects. The module 110 ensures that future delivery performance is optimized based on Learning from Historic Project delivery. By comparing the project template used for the requested project, through populating 752 the task deviation data, and the time deviation data. Delays to specific tasks or longer deliveries are automatically considered in future project plans by the intelligent plan builder service. The module 110 is able to see the accuracy of the project template and detect deviations and analyze the possible reasons for the deviations; Examiner notes that Davies discloses predicting a success rate and a project completion duration); 
determining an algorithm for training the assessment model based on an output of the assessment model, the output corresponding to the at least one metric (Paragraph 0071, In the process once a project is complete, is able to review the data (communications, assets, teams, tasks, etc.) of the project to train the module 110 and sub-systems as well as optimize 750 the module 110 and the sub-systems to create an improved project design for future projects. The module 110 ensures that future delivery performance is optimized based on Learning from Historic Project delivery. By comparing the project template used for the requested project, through populating 752 the task deviation data, and the time deviation data. Delays to specific tasks or longer deliveries are automatically considered in future project plans by the intelligent plan builder service. The module 110 is able to see the accuracy of the project template and detect deviations and analyze the possible reasons for the deviations. The module 110 analyzes 753 the team delivery and in particular interactions between team members. Poorly performing resource pairings who did not make an effective team are marked to prevent future usage in a project team. Individual resources 105 and clients 101 who create a negative experience are flagged for review to ensure that bad experiences are not repeated on future projects. The module 110 updates the project templates 754 for future projects. In some embodiments, previously created templates are maintained for future use; Examiner interprets a project completion duration (e.g. based on delays to specific tasks) as an output of the assessment model); 
training the assessment model using the algorithm and a third set of metadata associated with the reference projects in the subgroup (Paragraph 0071, In the process once a project is complete, is able to review the data (communications, assets, teams, tasks, etc.) of the project to train the module 110 and sub-systems as well as optimize 750 the module 110 and the sub-systems to create an improved project design for future projects. The module 110 ensures that future delivery performance is optimized based on Learning from Historic Project delivery. By comparing the project template used for the requested project, through populating 752 the task deviation data, and the time deviation data. Delays to specific tasks or longer deliveries are automatically considered in future project plans by the intelligent plan builder service. The module 110 is able to see the accuracy of the project template and detect deviations and analyze the possible reasons for the deviations. The module 110 analyzes 753 the team delivery and in particular interactions between team members. Poorly performing resource pairings who did not make an effective team are marked to prevent future usage in a project team. Individual resources 105 and clients 101 who create a negative experience are flagged for review to ensure that bad experiences are not repeated on future projects. The module 110 updates the project templates 754 for future projects. In some embodiments, previously created templates are maintained for future use; Examiner interprets the third set of metadata as the project completion duration. In this case, Davies can use previous completion data to learn that specific tasks are taking longer than planned);
testing the assessment model to evaluate the assessment model using a fourth set of metadata associated with the reference projects in the subgroup, the third set of metadata and the fourth set of metadata being non-overlapping to each other (Paragraph 0071, In the process once a project is complete, is able to review the data (communications, assets, teams, tasks, etc.) of the project to train the module 110 and sub-systems as well as optimize 750 the module 110 and the sub-systems to create an improved project design for future projects. The module 110 ensures that future delivery performance is optimized based on Learning from Historic Project delivery. By comparing the project template used for the requested project, through populating 752 the task deviation data, and the time deviation data. Delays to specific tasks or longer deliveries are automatically considered in future project plans by the intelligent plan builder service. The module 110 is able to see the accuracy of the project template and detect deviations and analyze the possible reasons for the deviations. The module 110 analyzes 753 the team delivery and in particular interactions between team members. Poorly performing resource pairings who did not make an effective team are marked to prevent future usage in a project team. Individual resources 105 and clients 101 who create a negative experience are flagged for review to ensure that bad experiences are not repeated on future projects. The module 110 updates the project templates 754 for future projects. In some embodiments, previously created templates are maintained for future use; Paragraph 0072, In additional embodiments, any specific projects that need re-training based on significant delays or project task changes are highlighted to the original trainer and support team; Examiner interprets the fourth set of metadata as the data used to retrain the model. The projections of the model can be tested with new data to determine whether the project/task is taking longer than planned. Further, the model is retrained when the deviations (e.g. predicted vs. actual) are significant);
and applying the assessment model to the first set of metadata to generate an assessment outcome reflecting the at least one metric of the user project (Paragraph 0044, Once the team setup has been completed and/or approved by the client 101, module 110 generates 208 a plan for the completion of the requested project. The plan establishes the project time line, the order of tasks, the milestones of the project, invoicing schedule, establishing the communication between the client 101 and resource(s) 105 as well as the resource(s) 105 and other resource(s) 105 in tasks which are related, and the other factors which the requested project is to be completed on/by. In some embodiments, the module 110 accesses a project history database 107 which provides previously completed projects of similarity to establish a plan that is realistic based on previously record data. To determine the time specific task may take, tentative fees or prices for the tasks (or project as a whole), and other variables about the project which are requested by the client 101, required by the module 110, or important to establish prior to beginning the project; Paragraph 0073, In some embodiments, the module 110 uses an integral understanding of client, resource(s) and project performance to forecast future performance. All resources, clients and projects are assessed and scored on completion of a project. These scores are then assessed to establish the likely outcome of a specific team of resources/client/project type. Indicators such as new to client, no shared experience, new project type are outputted in addition to an overall success forecast (in effect a risk measure).
Although Davies discloses identifying information about a project using natural language processors (Paragraph 0040), and using an ontology to determine a subgroup of reference projects from the plurality of reference projects (Paragraphs 0064-0065), Davies does not specifically disclose wherein each reference project in the subgroup has a level of relevance to the user project exceeding a threshold.
However, Butler et al. discloses determining an ontology based on at least the first and second sets of metadata respectively associated with the user … and the plurality of reference …, the ontology representing interrelations between the user … and the plurality of reference … under a framework of categories (Figure 3A, item 315, ontology features; Paragraph 0055, For purposes of explanation, the request/query is “Retrieve all fuel consumption data in Australia in the last 3 years.” It is to be understood that the embodiments of the present invention are not limited to this request, and other user requests can be received and processed. The query is expanded by NLP to include other related terms. For example, fuel can be expanded to gasoline, natural gas, oil, wood, etc.; Paragraph 0056, At block 310, metadata correlation with NLP is performed. In other words, NLP is used to correlate the metadata. By making use of NLP techniques, a system in accordance with an embodiment of the present invention, captures implicit text correlations 311 from, for example, four types of feature perspectives, including, but not necessarily limited to, temporal 312, ontology 314, geospatial 316 and semantic 318 features. In this step at block 310, by querying the metadata of datasets, this system returns all potential datasets relevant to the user's request. For example, in the working example, three relevant datasets “Gasoline”, “Diesel” and “Wood” are retrieved; Paragraph 0057, More specifically, temporal features 312 correspond to time constraints in the user request (e.g., last three years), and ontology features 314 correspond to taxonomic classifications in the user request (e.g., fuel). For example, ontology can refer to the naming and definition of the types, properties, and interrelationships of entities or elements that may be the subject of a dataset. Geospatial features 316 correspond to geographical constraints in the user request (e.g., Australia), and semantic features 318 correspond to any features that add to or explain the meaning of words in the user requests. For example, semantics relates to the naming of variables, classes and functions in a computer language, and how a computer realizes the meaning of words. The semantics produced by computer algorithms are based on extremely large volumes (e.g. terabytes) of data, and provide consistent and un-biased results that a human cannot provide; Examiner interprets “fuel consumption” as the first set of metadata and “Australia” as the second set of metadata);
determining, based on the ontology, a subgroup of reference … from the plurality of reference … (Figure 3A, item 315, ontology features; Paragraph 0055, For purposes of explanation, the request/query is “Retrieve all fuel consumption data in Australia in the last 3 years.” It is to be understood that the embodiments of the present invention are not limited to this request, and other user requests can be received and processed. The query is expanded by NLP to include other related terms. For example, fuel can be expanded to gasoline, natural gas, oil, wood, etc.; Paragraph 0056, At block 310, metadata correlation with NLP is performed. In other words, NLP is used to correlate the metadata. By making use of NLP techniques, a system in accordance with an embodiment of the present invention, captures implicit text correlations 311 from, for example, four types of feature perspectives, including, but not necessarily limited to, temporal 312, ontology 314, geospatial 316 and semantic 318 features. In this step at block 310, by querying the metadata of datasets, this system returns all potential datasets relevant to the user's request. For example, in the working example, three relevant datasets “Gasoline”, “Diesel” and “Wood” are retrieved), wherein each reference … in the subgroup has a level of relevance to the user … exceeding a threshold (see Figure 3B and related text in Paragraph 0058, Referring to FIG. 3B, at block 320, correlation calculations are performed by the system. Referring to block 321, using the distributional semantic similarity method, which is discussed herein above, the concrete correlation scores between a user's request and datasets retrieved in the previous steps can be calculated. In keeping with the working example, the corresponding correlation score for each retrieved dataset as shown in block 325 is: “Gasoline 0.80”, “Diesel 0.78” and “Wood 0.45”; Paragraph 0059, At block 330, results are returned to the user 303. The result can be returned to a user device via, for example, a communication network as described herein above. Referring to blocks 331 and 333, users can specify a threshold for the correlation score and receive the datasets with correlation scores higher than or equal to the threshold. In keeping with the working example, if the threshold is set as 0.1, the three datasets “Gasoline”, “Diesel” and “Wood” are returned by the system. However, if the threshold is set as 0.5, for example, two datasets “Gasoline” and “Diesel” are returned).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the way that the subgroup of reference projects from the plurality of reference projects are determined of the invention of Davies to further incorporate wherein each reference in the subgroup has a level of relevance to the user project exceeding a threshold of the invention of Butler et al. because doing so would allow the users to specify a threshold for the correlation score and receive the datasets with correlation scores higher than or equal to the threshold (see Butler et al., Paragraph 0059). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18 (Amended), Davies discloses a method for analyzing a user project (Paragraph 0001, This disclosure relates generally project management, and particularly to a method, computer program and computer system for automated project management and monitoring issues or obstacles which arise through the project life time), comprising: 
accessing a first set of metadata associated with the user project (see Figure 2 and related text in Paragraph 0040, The project management module 110 receives 202 the project brief. The project brief contains various requests and information from a client 101 or third-party identifying information about the project the third party is able to provide. This may include project goals, specific teams, specific tasks, or the like. The project management module 110 is able to receive and process the information through various natural language processors and the like); 
accessing a second set of metadata associated with a plurality of reference projects (see Figure 2 and related text in Paragraph 0044, In some embodiments, the module 110 accesses a project history database 107 which provides previously completed projects of similarity to establish a plan that is realistic based on previously record data. To determine the time specific task may take, tentative fees or prices for the tasks (or project as a whole), and other variables about the project which are requested by the client 101, required by the module 110, or important to establish prior to beginning the project); 
determining an ontology based on at least the first and second sets of metadata respectively associated with the user project and the plurality of reference projects, the ontology representing interrelations between the user project and the plurality of reference projects under a framework of categories (Paragraph 0045, In some embodiments, the module 110 uses an understanding of project structure and usual tasks to develop a project plan 208 for the specific project. Projects are assessed based on their type and the required deliverables, historic matches (or near matches) are compared to identify core and secondary tasks. Historic Durations for specific tasks within the project type are compared and assessed using a mean and Std deviation. These slightly negatively biased durations are combined with the predicted task associations to establish the project timeline. A plan is then recommended to the client using the recommended Milestone structure and ordered core tasks with an expected timeline for delivery (based on the Hiring Managers stated Start Date); Paragraph 0063, The intent of the inputs are the purpose or goals expressed. In some embodiments, the inputs are separated out into various nodes. The nodes identify different aspects of the party's inputs. Communication protocol 111 or the third-party assessment system is able to assess each type of node independently or as a sum of the nodes. For example, dialog nodes, confirmation nodes, intent nodes, entity nodes, transfer nodes, service nodes, or the like; Paragraph 0064, In one embodiment, the nodes are analyzed in an ontology, wherein a hierarchical structure containing a plurality of nodes, wherein each node represents an actional intent. The nodes are sorted and assessed by a confidence score which is calculated by the communication protocol 111 or a third-party system; Paragraph 0065, The communication protocol 111 then formulates 510 a response to the party based on the assessment of the data collected in the prior steps. The response is designed to choose the correct dialog flow for responding to the party to best solve the problem, issue, comment, concern, or question. The communication protocol 111 identifies 512 any tasks, documents, files, or data to the response which can further assist the party in reaching a resolution. The communication is then sent to the party 514 through the various communication means which is deemed most appropriate based on the party's past input methods or preferences; Examiner interprets the project structure as the ontology of the project); 
determining, based on the ontology, a subgroup of reference projects from the plurality of reference projects (Paragraph 0045, In some embodiments, the module 110 uses an understanding of project structure and usual tasks to develop a project plan 208 for the specific project. Projects are assessed based on their type and the required deliverables, historic matches (or near matches) are compared to identify core and secondary tasks. Historic Durations for specific tasks within the project type are compared and assessed using a mean and Std deviation. These slightly negatively biased durations are combined with the predicted task associations to establish the project timeline. A plan is then recommended to the client using the recommended Milestone structure and ordered core tasks with an expected timeline for delivery (based on the Hiring Managers stated Start Date); Paragraph 0063, The intent of the inputs are the purpose or goals expressed. In some embodiments, the inputs are separated out into various nodes. The nodes identify different aspects of the party's inputs. Communication protocol 111 or the third-party assessment system is able to assess each type of node independently or as a sum of the nodes. For example, dialog nodes, confirmation nodes, intent nodes, entity nodes, transfer nodes, service nodes, or the like; Paragraph 0064, In one embodiment, the nodes are analyzed in an ontology, wherein a hierarchical structure containing a plurality of nodes, wherein each node represents an actional intent. The nodes are sorted and assessed by a confidence score which is calculated by the communication protocol 111 or a third-party system; Paragraph 0065, The communication protocol 111 then formulates 510 a response to the party based on the assessment of the data collected in the prior steps. The response is designed to choose the correct dialog flow for responding to the party to best solve the problem, issue, comment, concern, or question. The communication protocol 111 identifies 512 any tasks, documents, files, or data to the response which can further assist the party in reaching a resolution. The communication is then sent to the party 514 through the various communication means which is deemed most appropriate based on the party's past input methods or preferences; Examiner interprets the subgroup of reference projects as the historic matches or near matches to identify core and secondary tasks), …; 
generating an assessment model for assessing at least one metric of the user project based on the subgroup of reference projects (Paragraph 0043, In some embodiments the module 110 uses an understanding of the project type, client history and available resource(s) 105 to recommend a team with the highest likelihood of success. Potential combinations of resources are compared using output from the success forecasting service. The client 101 can influence the end selection by identifying preferred team members (i.e. those they would like to work on the project.) The other required resource(s) 105 can then be matched based on shared working history and previous outcomes to maximize the performance of the new project team; Paragraph 0071, In the process once a project is complete, is able to review the data (communications, assets, teams, tasks, etc.) of the project to train the module 110 and sub-systems as well as optimize 750 the module 110 and the sub-systems to create an improved project design for future projects. The module 110 ensures that future delivery performance is optimized based on Learning from Historic Project delivery. By comparing the project template used for the requested project, through populating 752 the task deviation data, and the time deviation data. Delays to specific tasks or longer deliveries are automatically considered in future project plans by the intelligent plan builder service. The module 110 is able to see the accuracy of the project template and detect deviations and analyze the possible reasons for the deviations; Examiner notes that Davies discloses predicting a success rate and a project completion duration);
 determining an algorithm for training the assessment model based on an output of the assessment model, the output corresponding to the at least one metric (Paragraph 0071, In the process once a project is complete, is able to review the data (communications, assets, teams, tasks, etc.) of the project to train the module 110 and sub-systems as well as optimize 750 the module 110 and the sub-systems to create an improved project design for future projects. The module 110 ensures that future delivery performance is optimized based on Learning from Historic Project delivery. By comparing the project template used for the requested project, through populating 752 the task deviation data, and the time deviation data. Delays to specific tasks or longer deliveries are automatically considered in future project plans by the intelligent plan builder service. The module 110 is able to see the accuracy of the project template and detect deviations and analyze the possible reasons for the deviations. The module 110 analyzes 753 the team delivery and in particular interactions between team members. Poorly performing resource pairings who did not make an effective team are marked to prevent future usage in a project team. Individual resources 105 and clients 101 who create a negative experience are flagged for review to ensure that bad experiences are not repeated on future projects. The module 110 updates the project templates 754 for future projects. In some embodiments, previously created templates are maintained for future use; Examiner interprets a project completion duration (e.g. based on delays to specific tasks) as an output of the assessment model); 
training the assessment model using the algorithm and a third set of metadata associated with the reference projects in the subgroup (Paragraph 0071, In the process once a project is complete, is able to review the data (communications, assets, teams, tasks, etc.) of the project to train the module 110 and sub-systems as well as optimize 750 the module 110 and the sub-systems to create an improved project design for future projects. The module 110 ensures that future delivery performance is optimized based on Learning from Historic Project delivery. By comparing the project template used for the requested project, through populating 752 the task deviation data, and the time deviation data. Delays to specific tasks or longer deliveries are automatically considered in future project plans by the intelligent plan builder service. The module 110 is able to see the accuracy of the project template and detect deviations and analyze the possible reasons for the deviations. The module 110 analyzes 753 the team delivery and in particular interactions between team members. Poorly performing resource pairings who did not make an effective team are marked to prevent future usage in a project team. Individual resources 105 and clients 101 who create a negative experience are flagged for review to ensure that bad experiences are not repeated on future projects. The module 110 updates the project templates 754 for future projects. In some embodiments, previously created templates are maintained for future use; Examiner interprets the third set of metadata as the project completion duration. In this case, Davies can use previous completion data to learn that specific tasks are taking longer than planned);
testing the assessment model to evaluate the assessment model using a fourth set of metadata associated with the reference projects in the subgroup, the third set of metadata and the fourth set of metadata being non-overlapping to each other (Paragraph 0071, In the process once a project is complete, is able to review the data (communications, assets, teams, tasks, etc.) of the project to train the module 110 and sub-systems as well as optimize 750 the module 110 and the sub-systems to create an improved project design for future projects. The module 110 ensures that future delivery performance is optimized based on Learning from Historic Project delivery. By comparing the project template used for the requested project, through populating 752 the task deviation data, and the time deviation data. Delays to specific tasks or longer deliveries are automatically considered in future project plans by the intelligent plan builder service. The module 110 is able to see the accuracy of the project template and detect deviations and analyze the possible reasons for the deviations. The module 110 analyzes 753 the team delivery and in particular interactions between team members. Poorly performing resource pairings who did not make an effective team are marked to prevent future usage in a project team. Individual resources 105 and clients 101 who create a negative experience are flagged for review to ensure that bad experiences are not repeated on future projects. The module 110 updates the project templates 754 for future projects. In some embodiments, previously created templates are maintained for future use; Paragraph 0072, In additional embodiments, any specific projects that need re-training based on significant delays or project task changes are highlighted to the original trainer and support team; Examiner interprets the fourth set of metadata as the data used to retrain the model. The projections of the model can be tested with new data to determine whether the project/task is taking longer than planned. Further, the model is retrained when the deviations (e.g. predicted vs. actual) are significant);
and applying the assessment model to the first set of metadata to generate an assessment outcome reflecting the at least one metric of the user project (Paragraph 0044, Once the team setup has been completed and/or approved by the client 101, module 110 generates 208 a plan for the completion of the requested project. The plan establishes the project time line, the order of tasks, the milestones of the project, invoicing schedule, establishing the communication between the client 101 and resource(s) 105 as well as the resource(s) 105 and other resource(s) 105 in tasks which are related, and the other factors which the requested project is to be completed on/by. In some embodiments, the module 110 accesses a project history database 107 which provides previously completed projects of similarity to establish a plan that is realistic based on previously record data. To determine the time specific task may take, tentative fees or prices for the tasks (or project as a whole), and other variables about the project which are requested by the client 101, required by the module 110, or important to establish prior to beginning the project; Paragraph 0073, In some embodiments, the module 110 uses an integral understanding of client, resource(s) and project performance to forecast future performance. All resources, clients and projects are assessed and scored on completion of a project. These scores are then assessed to establish the likely outcome of a specific team of resources/client/project type. Indicators such as new to client, no shared experience, new project type are outputted in addition to an overall success forecast (in effect a risk measure).
Although Davies discloses identifying information about a project using natural language processors (Paragraph 0040), and using an ontology to determine a subgroup of reference projects from the plurality of reference projects (Paragraphs 0064-0065), Davies does not specifically disclose wherein each reference project in the subgroup has a level of relevance to the user project exceeding a threshold.
However, Butler et al. discloses determining an ontology based on at least the first and second sets of metadata respectively associated with the user … and the plurality of reference …, the ontology representing interrelations between the user … and the plurality of reference [metadata] under a framework of categories (Figure 3A, item 315, ontology features; Paragraph 0055, For purposes of explanation, the request/query is “Retrieve all fuel consumption data in Australia in the last 3 years.” It is to be understood that the embodiments of the present invention are not limited to this request, and other user requests can be received and processed. The query is expanded by NLP to include other related terms. For example, fuel can be expanded to gasoline, natural gas, oil, wood, etc.; Paragraph 0056, At block 310, metadata correlation with NLP is performed. In other words, NLP is used to correlate the metadata. By making use of NLP techniques, a system in accordance with an embodiment of the present invention, captures implicit text correlations 311 from, for example, four types of feature perspectives, including, but not necessarily limited to, temporal 312, ontology 314, geospatial 316 and semantic 318 features. In this step at block 310, by querying the metadata of datasets, this system returns all potential datasets relevant to the user's request. For example, in the working example, three relevant datasets “Gasoline”, “Diesel” and “Wood” are retrieved; Paragraph 0057, More specifically, temporal features 312 correspond to time constraints in the user request (e.g., last three years), and ontology features 314 correspond to taxonomic classifications in the user request (e.g., fuel). For example, ontology can refer to the naming and definition of the types, properties, and interrelationships of entities or elements that may be the subject of a dataset. Geospatial features 316 correspond to geographical constraints in the user request (e.g., Australia), and semantic features 318 correspond to any features that add to or explain the meaning of words in the user requests. For example, semantics relates to the naming of variables, classes and functions in a computer language, and how a computer realizes the meaning of words. The semantics produced by computer algorithms are based on extremely large volumes (e.g. terabytes) of data, and provide consistent and un-biased results that a human cannot provide; Examiner interprets “fuel consumption” as the first set of metadata and “Australia” as the second set of metadata);
determining, based on the ontology, a subgroup of reference … from the plurality of reference … (Figure 3A, item 315, ontology features; Paragraph 0055, For purposes of explanation, the request/query is “Retrieve all fuel consumption data in Australia in the last 3 years.” It is to be understood that the embodiments of the present invention are not limited to this request, and other user requests can be received and processed. The query is expanded by NLP to include other related terms. For example, fuel can be expanded to gasoline, natural gas, oil, wood, etc.; Paragraph 0056, At block 310, metadata correlation with NLP is performed. In other words, NLP is used to correlate the metadata. By making use of NLP techniques, a system in accordance with an embodiment of the present invention, captures implicit text correlations 311 from, for example, four types of feature perspectives, including, but not necessarily limited to, temporal 312, ontology 314, geospatial 316 and semantic 318 features. In this step at block 310, by querying the metadata of datasets, this system returns all potential datasets relevant to the user's request. For example, in the working example, three relevant datasets “Gasoline”, “Diesel” and “Wood” are retrieved), wherein each reference … in the subgroup has a level of relevance to the user … exceeding a threshold (see Figure 3B and related text in Paragraph 0058, Referring to FIG. 3B, at block 320, correlation calculations are performed by the system. Referring to block 321, using the distributional semantic similarity method, which is discussed herein above, the concrete correlation scores between a user's request and datasets retrieved in the previous steps can be calculated. In keeping with the working example, the corresponding correlation score for each retrieved dataset as shown in block 325 is: “Gasoline 0.80”, “Diesel 0.78” and “Wood 0.45”; Paragraph 0059, At block 330, results are returned to the user 303. The result can be returned to a user device via, for example, a communication network as described herein above. Referring to blocks 331 and 333, users can specify a threshold for the correlation score and receive the datasets with correlation scores higher than or equal to the threshold. In keeping with the working example, if the threshold is set as 0.1, the three datasets “Gasoline”, “Diesel” and “Wood” are returned by the system. However, if the threshold is set as 0.5, for example, two datasets “Gasoline” and “Diesel” are returned).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the way that the subgroup of reference projects from the plurality of reference projects are determined of the invention of Davies to further incorporate wherein each reference in the subgroup has a level of relevance to the user project exceeding a threshold of the invention of Butler et al. because doing so would allow the users to specify a threshold for the correlation score and receive the datasets with correlation scores higher than or equal to the threshold (see Butler et al., Paragraph 0059). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 2 and 19 (Original), which are dependent of claims 1 and 18, the combination of Davies and Butler et al. discloses all the limitations in claims 1 and 18. Davies further discloses wherein the operations comprise at least one of: 
extracting the first set of metadata from the user project after receiving the user project; or obtaining the first set of metadata associated with the user project from a software repository (see Figure 2 and related text in Paragraph 0040, The project management module 110 receives 202 the project brief. The project brief contains various requests and information from a client 101 or third-party identifying information about the project the third party is able to provide. This may include project goals, specific teams, specific tasks, or the like. The project management module 110 is able to receive and process the information through various natural language processors and the like; It can be noted that the claim language is written in alternative form. The limitation taught by Davies is based on “extracting the first set of metadata from the user project after receiving the user project").
Regarding claim 6 (Original), which is dependent of claim 1, the combination of Davies and Butler et al. discloses all the limitations in claim 1. Davies further discloses wherein the operations comprise generating a report based on the assessment outcome, wherein the report comprises at least one of: a predicted success rate of the user project; a predicted time duration of the user project; a predicted issue of the user project; a predicted programming defect of the user project; or a recommendation to improve the user project (Paragraph 0043, In some embodiments the module 110 uses an understanding of the project type, client history and available resource(s) 105 to recommend a team with the highest likelihood of success. Potential combinations of resources are compared using output from the success forecasting service. The client 101 can influence the end selection by identifying preferred team members (i.e. those they would like to work on the project.) The other required resource(s) 105 can then be matched based on shared working history and previous outcomes to maximize the performance of the new project team; Paragraph 0044, In some embodiments, the module 110 accesses a project history database 107 which provides previously completed projects of similarity to establish a plan that is realistic based on previously record data. To determine the time specific task may take, tentative fees or prices for the tasks (or project as a whole), and other variables about the project which are requested by the client 101, required by the module 110, or important to establish prior to beginning the project; It can be noted that the claim language is written in alternative form. The limitation taught by Davies is based on “a predicted success rate of the user project” and “a predicted time duration of the user project”).
Regarding claim 7 (Original), which is dependent of claim 1, the combination of Davies and Butler et al. discloses all the limitations in claim 1. Davies further discloses wherein: the first set of metadata associated with the user project comprises processed data based on raw data of the user project (see Figure 2 and related text in Paragraph 0040, The project management module 110 receives 202 the project brief. The project brief contains various requests and information from a client 101 or third-party identifying information about the project the third party is able to provide. This may include project goals, specific teams, specific tasks, or the like. The project management module 110 is able to receive and process the information through various natural language processors and the like).
Although Davies discloses all the limitations above and a second set of metadata associated with the plurality of reference projects (see Figure 2 and related text in Paragraph 0044, Project History Database), Davies does not specifically disclose wherein the second set of metadata associated with the plurality of reference projects comprises processed data based on raw data of the plurality of reference projects
However, Butler et al. discloses wherein: the first set of metadata associated with the user project comprises processed data based on raw data of the user project (Figure 3A, item 315, ontology features; Paragraph 0055, For purposes of explanation, the request/query is “Retrieve all fuel consumption data in Australia in the last 3 years.” It is to be understood that the embodiments of the present invention are not limited to this request, and other user requests can be received and processed. The query is expanded by NLP to include other related terms. For example, fuel can be expanded to gasoline, natural gas, oil, wood, etc.; Paragraph 0056, At block 310, metadata correlation with NLP is performed. In other words, NLP is used to correlate the metadata. By making use of NLP techniques, a system in accordance with an embodiment of the present invention, captures implicit text correlations 311 from, for example, four types of feature perspectives, including, but not necessarily limited to, temporal 312, ontology 314, geospatial 316 and semantic 318 features. In this step at block 310, by querying the metadata of datasets, this system returns all potential datasets relevant to the user's request. For example, in the working example, three relevant datasets “Gasoline”, “Diesel” and “Wood” are retrieved; Examiner notes that the request “retrieve all fuel consumption data in Australia in the last 3 years” is raw data);
and the second set of metadata associated with the plurality of reference projects comprises processed data based on raw data of the plurality of reference projects (Paragraph 0026, In accordance with an embodiment of the present invention, textual metadata extraction utilizes a set of patterns which can be manually crafted or automatically determined by machine learning methods, such as, but not necessarily limited to, clustering and supervised text classification. Patterns may correspond to, for example, csv file headers, table column names, and keys in JSON-like records. Most unstructured data in databases can be extracted using such patterns. For more arbitrary metadata such as, for example, tables in a web page, certain Hypertext Markup Language (HTML) tags can be annotated and fed into a pattern recognition module to detect and extract the metadata. By defining metadata scope and specifying extraction strategies, the embodiments of the present invention retrieve multi-sourced datasets accompanied with a variety of metadata; Examiner notes that the historical metadata can be obtained from unstructured records (e.g. JSON), which is considered raw data).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the way that the second set of metadata associated with the plurality of reference projects is collected, wherein the information collected seems to be structured data of the invention of Davies to further specify that the second set of metadata contains raw data (e.g. unstructured data) of the invention of Butler et al. because doing so would allow the method to use a pattern recognition module to detect and extract the metadata from multiple-sourced datasets accompanied with a variety of metadata (see Butler et al., Paragraph 0026). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8 (Original), which is dependent of claim 1, the combination of Davies and Butler et al. discloses all the limitations in claim 1. Davies further discloses extracting data from the user project (see Figure 2 and related text in Paragraph 0040, The project management module 110 receives 202 the project brief. The project brief contains various requests and information from a client 101 or third-party identifying information about the project the third party is able to provide. This may include project goals, specific teams, specific tasks, or the like. The project management module 110 is able to receive and process the information through various natural language processors and the like) and the plurality of reference projects (see Figure 2 and related text in Paragraph 0044, In some embodiments, the module 110 accesses a project history database 107 which provides previously completed projects of similarity to establish a plan that is realistic based on previously record data. To determine the time specific task may take, tentative fees or prices for the tasks (or project as a whole), and other variables about the project which are requested by the client 101, required by the module 110, or important to establish prior to beginning the project); …
	determining a natural language processing (NLP) model based on the first set of metadata … (see Figure 2 and related text in Paragraph 0040, The project management module 110 receives 202 the project brief. The project brief contains various requests and information from a client 101 or third-party identifying information about the project the third party is able to provide. This may include project goals, specific teams, specific tasks, or the like. The project management module 110 is able to receive and process the information through various natural language processors and the like) …
	Although Davies discloses all the limitations above and a NLP module (see Figure 2 and related text in Paragraph 0040), Davies does not specifically disclose determining numerical representations of the text data; determining a natural language processing (NLP) model based on the first set of metadata, the second set of metadata, and the numerical representations; and determining the ontology using the NLP model. 
	However, Butler et al. further discloses: extracting text data from the user … (Figure 3A, item 315, ontology features; Paragraph 0055, For purposes of explanation, the request/query is “Retrieve all fuel consumption data in Australia in the last 3 years.” It is to be understood that the embodiments of the present invention are not limited to this request, and other user requests can be received and processed. The query is expanded by NLP to include other related terms. For example, fuel can be expanded to gasoline, natural gas, oil, wood, etc.; Paragraph 0056, At block 310, metadata correlation with NLP is performed. In other words, NLP is used to correlate the metadata. By making use of NLP techniques, a system in accordance with an embodiment of the present invention, captures implicit text correlations 311 from, for example, four types of feature perspectives, including, but not necessarily limited to, temporal 312, ontology 314, geospatial 316 and semantic 318 features. In this step at block 310, by querying the metadata of datasets, this system returns all potential datasets relevant to the user's request. For example, in the working example, three relevant datasets “Gasoline”, “Diesel” and “Wood” are retrieved) and the plurality of reference … (Paragraph 0026, In accordance with an embodiment of the present invention, textual metadata extraction utilizes a set of patterns which can be manually crafted or automatically determined by machine learning methods, such as, but not necessarily limited to, clustering and supervised text classification. Patterns may correspond to, for example, csv file headers, table column names, and keys in JSON-like records. Most unstructured data in databases can be extracted using such patterns. For more arbitrary metadata such as, for example, tables in a web page, certain Hypertext Markup Language (HTML) tags can be annotated and fed into a pattern recognition module to detect and extract the metadata. By defining metadata scope and specifying extraction strategies, the embodiments of the present invention retrieve multi-sourced datasets accompanied with a variety of metadata); 
determining numerical representations of the text data (Paragraph 0028, In accordance with an embodiment of the present invention, correlation calculations can be performed at different granularities. For example, in accordance with an embodiment of the present invention, datasets are grouped based on coarse-grained metadata, including, for example, tags and description text, titles and background information. Then, the datasets are further related using fine-grained metadata, including, for example, column names, attributes and subsection information, to form detailed correlations within the group. The granularity can be tailored based on users' needs; Paragraph 0029, Coarse-Grained Dataset Correlation Calculation; Paragraph 0030, In accordance with an embodiment of the present invention, individual datasets are categorized into different groups by using coarse-grained metadata associated with the datasets, such as, for example, dataset descriptions and tags. The coarse-grained metadata is extracted, and then correlation scores are calculated using methods such as, but not necessarily limited to, bag-of-words cosine similarity in NLP and information retrieval (IR)). 
determining a natural language processing (NLP) model based on the first set of metadata, the second set of metadata, and the numerical representations (Paragraph 0028, In accordance with an embodiment of the present invention, correlation calculations can be performed at different granularities. For example, in accordance with an embodiment of the present invention, datasets are grouped based on coarse-grained metadata, including, for example, tags and description text, titles and background information. Then, the datasets are further related using fine-grained metadata, including, for example, column names, attributes and subsection information, to form detailed correlations within the group. The granularity can be tailored based on users' needs; Paragraph 0029, Coarse-Grained Dataset Correlation Calculation; Paragraph 0030, In accordance with an embodiment of the present invention, individual datasets are categorized into different groups by using coarse-grained metadata associated with the datasets, such as, for example, dataset descriptions and tags. The coarse-grained metadata is extracted, and then correlation scores are calculated using methods such as, but not necessarily limited to, bag-of-words cosine similarity in NLP and information retrieval (IR)); 
and determining the ontology using the NLP model (Paragraph 0045, The embodiments of the present invention are not necessarily limited to the use of distributional semantic similarity methods, and other methods for quantifying and categorizing semantic similarities between linguistic items, whether or not based on their distributional properties in samples of language data, can be used. Other methods include, for example, applying ontology-based clustering to group similar items, and Brown clustering that organizes items in a hierarchical structure).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the NLP of the invention of Davies to further incorporate wherein the natural language processing (NLP) model is based on the first set of metadata, the second set of metadata, and the numerical representations of the invention of Butler et al. because doing so would allow the method to group datasets based on coarse-grained metadata, including, for example, tags and description text, titles and background information. Further, The coarse-grained metadata is extracted, and then correlation scores are calculated using methods such as, but not necessarily limited to, bag-of-words cosine similarity in NLP and information retrieval (IR) (see Butler et al., Paragraphs 0028-0030). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 9 (Amended), which is dependent of claim 1, the combination of Davies and Butler et al. discloses all the limitations in claim 1. Davies further discloses wherein the operations comprise: updating the plurality of reference projects; determining the second set of metadata after updating the plurality of reference projects
(Paragraph 0033, Databases 103 may be a repository that may be written to and/or read by module 110 and protocol 111. Examples of data stored on databases is project types, project cases, resource(s) 105 data, client 101 data, project history, and other data associated with the projects. In the depicted embodiment databases 103 is a plurality of databases. In additional embodiments, databases 103 maybe a single database. In one embodiment, databases 103 is a database management system (DBMS) used to allow the definition, creation, querying, update, and administration of a database(s). In the depicted embodiment, databases 103 resides on server 104. In other embodiments, databases 103 resides on another server, or another computing device, provided that databases 103 is accessible to module 110; Paragraph 0044, In some embodiments, the module 110 accesses a project history database 107 which provides previously completed projects of similarity to establish a plan that is realistic based on previously record data. To determine the time specific task may take, tentative fees or prices for the tasks (or project as a whole), and other variables about the project which are requested by the client 101, required by the module 110, or important to establish prior to beginning the project), updating the … based on at least the first and second sets of metadata respectively associated with the user project and plurality of updated reference projects; and determining, based on updated …, the subgroup of reference projects from the plurality of updated reference projects prior to training the assessment model (Paragraph 0045, In some embodiments, the module 110 uses an understanding of project structure and usual tasks to develop a project plan 208 for the specific project. Projects are assessed based on their type and the required deliverables, historic matches (or near matches) are compared to identify core and secondary tasks; Paragraph 0071, In the process once a project is complete, is able to review the data (communications, assets, teams, tasks, etc.) of the project to train the module 110 and sub-systems as well as optimize 750 the module 110 and the sub-systems to create an improved project design for future projects. The module 110 ensures that future delivery performance is optimized based on Learning from Historic Project delivery. By comparing the project template used for the requested project, through populating 752 the task deviation data, and the time deviation data. Delays to specific tasks or longer deliveries are automatically considered in future project plans by the intelligent plan builder service. The module 110 is able to see the accuracy of the project template and detect deviations and analyze the possible reasons for the deviations. The module 110 analyzes 753 the team delivery and in particular interactions between team members. Poorly performing resource pairings who did not make an effective team are marked to prevent future usage in a project team. Individual resources 105 and clients 101 who create a negative experience are flagged for review to ensure that bad experiences are not repeated on future projects. The module 110 updates the project templates 754 for future projects. In some embodiments, previously created templates are maintained for future use).
	Although Davies discloses an ontology (e.g. program structure) and updating the historical data prior to training the assessment model (Paragraph 0045, project structure is established; Paragraph 0071, training the module with new data), Davies et al. does not specifically disclose updating the ontology based on at least the first and second sets of metadata respectively associated with the user project and plurality of updated reference projects.
	However, Butler et al. discloses updating the ontology based on at least the first and second sets of metadata respectively associated with the user project and plurality of updated reference projects (Paragraph 0043, According to an embodiment of the present invention, calculating correlations for metadata is based on distributional semantic similarity. For example, by introducing semantic similarity, “total” in DS 3 is determined to be equivalent to “revenue” in DS 1 and is also determined to be equivalent to “returns” in DS 2. However, “revenue” from DS1 and “returns” from DS2 are determined to be different from “total” in DS 4. The reason is because DS4 refers to fuel production rather than fuel sales. In contrast, “total” in DS 3, “revenue” in DS1 and “returns” in DS2 refer to total sale numbers, although they do not have a direct link through the same metadata label or tag. In other words, while DS3, DS2 and DS1 utilize different labels, the labels can be synonymous. For example, by applying synonyms, “revenue” can be considered the same as “returns” and “total” in the context of sales. However, synonyms are not applicable when “total” in DS4 relates to production, and not to sales, revenues or returns; Paragraph 0045, The embodiments of the present invention are not necessarily limited to the use of distributional semantic similarity methods, and other methods for quantifying and categorizing semantic similarities between linguistic items, whether or not based on their distributional properties in samples of language data, can be used. Other methods include, for example, applying ontology-based clustering to group similar items, and Brown clustering that organizes items in a hierarchical structure; Paragraph 0064, A correlation component 408 correlates the extracted electronic metadata with the natural language query using NLP provided via the NLP component 407. As noted above, correlating of the electronic metadata can include capturing one or more implicit correlations using for example, temporal, ontology, geospatial and/or semantic features. The correlation component also calculates a correlation score between the natural language query and each of the plurality of electronic datasets. As noted above, the calculating can be performed using a distributional semantic similarity method, which can include determining an equivalence between a first label used in one dataset of the plurality of datasets, and a second label used in another dataset of the plurality of datasets, wherein the second label is different from the first label, but is determined to be synonymous to the first label. In accordance with an embodiment of the present invention, the labels can be metadata labels or tags, such as revenue and/or sales. The distributional semantic similarity method can also comprise automatically capturing one or more word relations between the electronic metadata of two or more of the plurality of datasets based on one or more contextual words found in unstructured data; Examiner notes that ontologies can be updated by adding or deleting synonyms).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the updated set of data (e.g. data added in a database once a project is complete) of the invention Davies to further update the ontology based on at least the first and second sets of metadata respectively associated with the user project and plurality of updated reference projects of the invention of Butler et al. because doing so would allow the method to calculate a correlation score using a distributional semantic similarity method, which can include determining an equivalence between a first label used in one dataset of the plurality of datasets, and a second label used in another dataset of the plurality of datasets, wherein the second label is different from the first label, but is determined to be synonymous to the first label group datasets based on coarse-grained metadata, including, for example, tags and description text, titles and background information (see Butler et al., Paragraphs 0064). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11 (Amended), which is dependent of claim 9, the combination of Davies and Butler et al. discloses all the limitations in claim 9. Although Davies discloses a subset of categories associated with the user project based on the ontology (see Paragraphs 0045 & 0064), and accessing similar projects from a project history database (Paragraphs 0044-0045),  Davies does not specifically disclose selecting one or more reference projects to be included in the subgroup when the corresponding levels of relevance exceed the threshold. 
However, Butler et al. discloses wherein determining, based on the ontology, the subgroup of reference projects comprises determining, from the framework of categories, a subset of categories associated with the user project based on the ontology (Figure 3A, item 315, ontology features; Paragraph 0055, For purposes of explanation, the request/query is “Retrieve all fuel consumption data in Australia in the last 3 years.” It is to be understood that the embodiments of the present invention are not limited to this request, and other user requests can be received and processed. The query is expanded by NLP to include other related terms. For example, fuel can be expanded to gasoline, natural gas, oil, wood, etc.; Paragraph 0056, At block 310, metadata correlation with NLP is performed. In other words, NLP is used to correlate the metadata. By making use of NLP techniques, a system in accordance with an embodiment of the present invention, captures implicit text correlations 311 from, for example, four types of feature perspectives, including, but not necessarily limited to, temporal 312, ontology 314, geospatial 316 and semantic 318 features. In this step at block 310, by querying the metadata of datasets, this system returns all potential datasets relevant to the user's request) determining the subgroup of reference projects comprises: 
determining, for each of the plurality of reference projects, a corresponding level of relevance based on a number of categories associated with that reference project that matches one or more categories in the subset of categories associated with the user project (see Figure 2 and related text in Paragraph 0046, Referring to FIG. 2, which illustrates resultant correlations in the running example, in accordance with an embodiment of the present invention, having calculated correlations between word pairs, the system calculates average correlations 251-255 between two datasets by aggregation, for example, by summing up and normalizing word level correlations. In addition, representative semantic words between two datasets are used to represent the type of correlations, resulting in relationships (e.g., gasoline sales: 0.89 between DS 1 and DS 5, where 0.89 represents a normalized weight (e.g., between 0 and 1 corresponding to 0%-100%) showing a correlation strength corresponding to gasoline sales between DS1 and DS 5)); 
and selecting one or more reference projects to be included in the subgroup when the corresponding levels of relevance exceed the threshold (Paragraph 0048, By way of non-limiting example, a user's query may state “all fuel sale datasets with more than a 0.7 correlation value”, and the resultant datasets in FIG. 2 would be DS 1, 2, 3, 5; see Figure 3B and related text in Paragraph 0058, Referring to FIG. 3B, at block 320, correlation calculations are performed by the system. Referring to block 321, using the distributional semantic similarity method, which is discussed herein above, the concrete correlation scores between a user's request and datasets retrieved in the previous steps can be calculated. In keeping with the working example, the corresponding correlation score for each retrieved dataset as shown in block 325 is: “Gasoline 0.80”, “Diesel 0.78” and “Wood 0.45”; Paragraph 0059, At block 330, results are returned to the user 303. The result can be returned to a user device via, for example, a communication network as described herein above. Referring to blocks 331 and 333, users can specify a threshold for the correlation score and receive the datasets with correlation scores higher than or equal to the threshold. In keeping with the working example, if the threshold is set as 0.1, the three datasets “Gasoline”, “Diesel” and “Wood” are returned by the system. However, if the threshold is set as 0.5, for example, two datasets “Gasoline” and “Diesel” are returned).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the way that the subgroup of reference projects from the plurality of reference projects are determined of the invention of Davies to further incorporate wherein each reference data in the subgroup has a level of relevance to the user project exceeding a threshold of the invention of Butler et al. because doing so would allow the users to specify a threshold for the correlation score and receive the datasets with correlation scores higher than or equal to the threshold (see Butler et al., Paragraph 0059). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 12 (Original), which is dependent of claim 1, the combination of Davies and Butler et al. discloses all the limitations in claim 1. Although Davies discloses a subset of categories associated with the user project based on the ontology (see Paragraph 0064), and accessing similar projects from a project history database (Paragraph 0044), Davies does not specifically disclose wherein determining, based on the ontology, the subgroup of reference projects comprises: selecting one or more reference projects sharing a same subset of categories to be included in the subgroup.
	However, Butler et al. discloses wherein determining, based on the ontology, the subgroup of reference projects comprises: selecting one or more reference projects sharing a same subset of categories to be included in the subgroup (Paragraph 0028, In accordance with an embodiment of the present invention, correlation calculations can be performed at different granularities. For example, in accordance with an embodiment of the present invention, datasets are grouped based on coarse-grained metadata, including, for example, tags and description text, titles and background information. Then, the datasets are further related using fine-grained metadata, including, for example, column names, attributes and subsection information, to form detailed correlations within the group. The granularity can be tailored based on users' needs; Paragraph 0048, By way of non-limiting example, a user's query may state “all fuel sale datasets with more than a 0.7 correlation value”, and the resultant datasets in FIG. 2 would be DS 1, 2, 3, 5; see Figure 3B and related text in Paragraph 0058, Referring to FIG. 3B, at block 320, correlation calculations are performed by the system. Referring to block 321, using the distributional semantic similarity method, which is discussed herein above, the concrete correlation scores between a user's request and datasets retrieved in the previous steps can be calculated. In keeping with the working example, the corresponding correlation score for each retrieved dataset as shown in block 325 is: “Gasoline 0.80”, “Diesel 0.78” and “Wood 0.45”; Paragraph 0059, At block 330, results are returned to the user 303. The result can be returned to a user device via, for example, a communication network as described herein above. Referring to blocks 331 and 333, users can specify a threshold for the correlation score and receive the datasets with correlation scores higher than or equal to the threshold. In keeping with the working example, if the threshold is set as 0.1, the three datasets “Gasoline”, “Diesel” and “Wood” are returned by the system. However, if the threshold is set as 0.5, for example, two datasets “Gasoline” and “Diesel” are returned; Examiner notes that gasoline and diesel are a subset of fuel).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the way that the subgroup of reference projects from the plurality of reference projects are determined of the invention of Davies to further incorporate wherein determining, based on the ontology, the subgroup of reference projects comprises selecting one or more reference projects sharing a same subset of categories to be included in the subgroup of the invention of Butler et al. because doing so would allow the users to perform correlation calculations at different granularities (see Butler et al., Paragraph 0028). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 15 (Original), which is dependent of claim 1, the combination of Davies and Butler et al. discloses all the limitations in claim 1. Davies further discloses wherein the assessment outcome corresponds to a prediction of the at least one metric (Paragraph 0043, In some embodiments the module 110 uses an understanding of the project type, client history and available resource(s) 105 to recommend a team with the highest likelihood of success. Potential combinations of resources are compared using output from the success forecasting service. The client 101 can influence the end selection by identifying preferred team members (i.e. those they would like to work on the project.) The other required resource(s) 105 can then be matched based on shared working history and previous outcomes to maximize the performance of the new project team; see Figure 6 and related text in Paragraph 0057, The module 110 is continuously, and in some embodiments automatically, processing the updates and assets from the parties through a task progress monitoring system 309. The task progress monitoring system 309 evaluates the progress and risk for a given task and, in some embodiments the overall project. The task progress monitoring system 309 is constantly assessed while a task is active and can trigger targeted communications to the client 101 or resource(s) 105, the more detailed escalation and change asset management service 312 if concerns are identified, when a task is completed this service triggers a project process check 320 and hand off to the next task/project close out functionality. For example, the task progress monitoring system 309 may provide schedule assessment, resource engagement, client 101 sentiment, resource(s) 105 sentiment, task completion, dependency risk, and the like. Based on the assessment of the task progress monitoring system 309, the module 110 can determine an appropriate reaction to the client 101 and the resource(s) 105 actions. The module 110 is able to process a sentiment issues 314 determined by the task progress monitoring system 309 process an escalation assessment 322 (FIG. 6), wherein an escalation risk score is calculated, and a determination is made if a third-party intervention is required. The module 110 is able to determine where a task is delayed 318, how the delay affects the overall project, and if this delay results in an adjustment to the escalation 322 of the project; Examiner notes that Davies can predict the likelihood of success and completion of a project).
Regarding claim 16 (Original), which is dependent of claim 1, the combination of Davies and Butler et al. discloses all the limitations in claim 1. Davies further discloses wherein the operations comprise: 
determining an explainability of the assessment model with respect to the at least one metric; evaluating the at least one metric based on the explainability and the assessment outcome (see Figure 6 and related text in Paragraph 0057, The module 110 is continuously, and in some embodiments automatically, processing the updates and assets from the parties through a task progress monitoring system 309. The task progress monitoring system 309 evaluates the progress and risk for a given task and, in some embodiments the overall project. The task progress monitoring system 309 is constantly assessed while a task is active and can trigger targeted communications to the client 101 or resource(s) 105, the more detailed escalation and change asset management service 312 if concerns are identified, when a task is completed this service triggers a project process check 320 and hand off to the next task/project close out functionality. For example, the task progress monitoring system 309 may provide schedule assessment, resource engagement, client 101 sentiment, resource(s) 105 sentiment, task completion, dependency risk, and the like. Based on the assessment of the task progress monitoring system 309, the module 110 can determine an appropriate reaction to the client 101 and the resource(s) 105 actions. The module 110 is able to process a sentiment issues 314 determined by the task progress monitoring system 309 process an escalation assessment 322 (FIG. 6), wherein an escalation risk score is calculated, and a determination is made if a third-party intervention is required. The module 110 is able to determine where a task is delayed 318, how the delay affects the overall project, and if this delay results in an adjustment to the escalation 322 of the project); 
and determining a recommendation based on the evaluation of the at least one metric (Paragraph 0025, Project Manager communications to monitor the project, determine when tasks are completed, identify issues which arise, providing potential solutions to these issues, and provide additional resources to the project that would assist in the efficiency of the project .Paragraph 0047, In additional embodiments, when a task is not completed 216 on time, the module 110 enables dynamic revision to a given project plan based on changes to a task due date that has dependencies cause downstream impact (Plan management) or initiated based on clients 101 demand. The module 110 analyzes the impacts and is able to assess to see any changes to end delivery date and recommend new target dates to following resource(s) 105 task delivery. Based on the resource(s) 105 responses to recommended changes, the plan can either be delivered to plan or delivered to the new date).
Regarding claim 34 (Amended), Davies discloses a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method for analyzing user project data (Paragraph 0008, In a third embodiment, the present invention is a computer system for monitoring and assessing a project, the computer system comprising; one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by, at least one of the one or more processors), the method comprising: 
accessing a first set of metadata associated with the user project (see Figure 2 and related text in Paragraph 0040, The project management module 110 receives 202 the project brief. The project brief contains various requests and information from a client 101 or third-party identifying information about the project the third party is able to provide. This may include project goals, specific teams, specific tasks, or the like. The project management module 110 is able to receive and process the information through various natural language processors and the like); 
accessing a second set of metadata associated with a plurality of reference projects (see Figure 2 and related text in Paragraph 0044, In some embodiments, the module 110 accesses a project history database 107 which provides previously completed projects of similarity to establish a plan that is realistic based on previously record data. To determine the time specific task may take, tentative fees or prices for the tasks (or project as a whole), and other variables about the project which are requested by the client 101, required by the module 110, or important to establish prior to beginning the project); 
determining an ontology based on at least the first and second sets of metadata respectively associated with the user project and the plurality of reference projects, the ontology representing interrelations between the user project and the plurality of reference projects under a framework of categories (Paragraph 0045, In some embodiments, the module 110 uses an understanding of project structure and usual tasks to develop a project plan 208 for the specific project. Projects are assessed based on their type and the required deliverables, historic matches (or near matches) are compared to identify core and secondary tasks. Historic Durations for specific tasks within the project type are compared and assessed using a mean and Std deviation. These slightly negatively biased durations are combined with the predicted task associations to establish the project timeline. A plan is then recommended to the client using the recommended Milestone structure and ordered core tasks with an expected timeline for delivery (based on the Hiring Managers stated Start Date); Paragraph 0063, The intent of the inputs are the purpose or goals expressed. In some embodiments, the inputs are separated out into various nodes. The nodes identify different aspects of the party's inputs. Communication protocol 111 or the third-party assessment system is able to assess each type of node independently or as a sum of the nodes. For example, dialog nodes, confirmation nodes, intent nodes, entity nodes, transfer nodes, service nodes, or the like; Paragraph 0064, In one embodiment, the nodes are analyzed in an ontology, wherein a hierarchical structure containing a plurality of nodes, wherein each node represents an actional intent. The nodes are sorted and assessed by a confidence score which is calculated by the communication protocol 111 or a third-party system; Paragraph 0065, The communication protocol 111 then formulates 510 a response to the party based on the assessment of the data collected in the prior steps. The response is designed to choose the correct dialog flow for responding to the party to best solve the problem, issue, comment, concern, or question. The communication protocol 111 identifies 512 any tasks, documents, files, or data to the response which can further assist the party in reaching a resolution. The communication is then sent to the party 514 through the various communication means which is deemed most appropriate based on the party's past input methods or preferences; Examiner interprets the project structure as the ontology of the project); 
determining, based on the ontology, a subgroup of reference projects from the plurality of reference projects (Paragraph 0045, In some embodiments, the module 110 uses an understanding of project structure and usual tasks to develop a project plan 208 for the specific project. Projects are assessed based on their type and the required deliverables, historic matches (or near matches) are compared to identify core and secondary tasks. Historic Durations for specific tasks within the project type are compared and assessed using a mean and Std deviation. These slightly negatively biased durations are combined with the predicted task associations to establish the project timeline. A plan is then recommended to the client using the recommended Milestone structure and ordered core tasks with an expected timeline for delivery (based on the Hiring Managers stated Start Date); Paragraph 0063, The intent of the inputs are the purpose or goals expressed. In some embodiments, the inputs are separated out into various nodes. The nodes identify different aspects of the party's inputs. Communication protocol 111 or the third-party assessment system is able to assess each type of node independently or as a sum of the nodes. For example, dialog nodes, confirmation nodes, intent nodes, entity nodes, transfer nodes, service nodes, or the like; Paragraph 0064, In one embodiment, the nodes are analyzed in an ontology, wherein a hierarchical structure containing a plurality of nodes, wherein each node represents an actional intent. The nodes are sorted and assessed by a confidence score which is calculated by the communication protocol 111 or a third-party system; Paragraph 0065, The communication protocol 111 then formulates 510 a response to the party based on the assessment of the data collected in the prior steps. The response is designed to choose the correct dialog flow for responding to the party to best solve the problem, issue, comment, concern, or question. The communication protocol 111 identifies 512 any tasks, documents, files, or data to the response which can further assist the party in reaching a resolution. The communication is then sent to the party 514 through the various communication means which is deemed most appropriate based on the party's past input methods or preferences; Examiner interprets the subgroup of reference projects as the historic matches or near matches to identify core and secondary tasks), …; 
generating an assessment model for assessing at least one metric of the user project based on the subgroup of reference projects (Paragraph 0043, In some embodiments the module 110 uses an understanding of the project type, client history and available resource(s) 105 to recommend a team with the highest likelihood of success. Potential combinations of resources are compared using output from the success forecasting service. The client 101 can influence the end selection by identifying preferred team members (i.e. those they would like to work on the project.) The other required resource(s) 105 can then be matched based on shared working history and previous outcomes to maximize the performance of the new project team; Paragraph 0071, In the process once a project is complete, is able to review the data (communications, assets, teams, tasks, etc.) of the project to train the module 110 and sub-systems as well as optimize 750 the module 110 and the sub-systems to create an improved project design for future projects. The module 110 ensures that future delivery performance is optimized based on Learning from Historic Project delivery. By comparing the project template used for the requested project, through populating 752 the task deviation data, and the time deviation data. Delays to specific tasks or longer deliveries are automatically considered in future project plans by the intelligent plan builder service. The module 110 is able to see the accuracy of the project template and detect deviations and analyze the possible reasons for the deviations; Examiner notes that Davies discloses predicting a success rate and a project completion duration);
determining an algorithm for training the assessment model based on an output of the assessment model, the output corresponding to the at least one metric (Paragraph 0071, In the process once a project is complete, is able to review the data (communications, assets, teams, tasks, etc.) of the project to train the module 110 and sub-systems as well as optimize 750 the module 110 and the sub-systems to create an improved project design for future projects. The module 110 ensures that future delivery performance is optimized based on Learning from Historic Project delivery. By comparing the project template used for the requested project, through populating 752 the task deviation data, and the time deviation data. Delays to specific tasks or longer deliveries are automatically considered in future project plans by the intelligent plan builder service. The module 110 is able to see the accuracy of the project template and detect deviations and analyze the possible reasons for the deviations. The module 110 analyzes 753 the team delivery and in particular interactions between team members. Poorly performing resource pairings who did not make an effective team are marked to prevent future usage in a project team. Individual resources 105 and clients 101 who create a negative experience are flagged for review to ensure that bad experiences are not repeated on future projects. The module 110 updates the project templates 754 for future projects. In some embodiments, previously created templates are maintained for future use; Examiner interprets a project completion duration (e.g. based on delays to specific tasks) as an output of the assessment model); 
training the assessment model using the algorithm and a third set of metadata associated with the reference projects in the subgroup (Paragraph 0071, In the process once a project is complete, is able to review the data (communications, assets, teams, tasks, etc.) of the project to train the module 110 and sub-systems as well as optimize 750 the module 110 and the sub-systems to create an improved project design for future projects. The module 110 ensures that future delivery performance is optimized based on Learning from Historic Project delivery. By comparing the project template used for the requested project, through populating 752 the task deviation data, and the time deviation data. Delays to specific tasks or longer deliveries are automatically considered in future project plans by the intelligent plan builder service. The module 110 is able to see the accuracy of the project template and detect deviations and analyze the possible reasons for the deviations. The module 110 analyzes 753 the team delivery and in particular interactions between team members. Poorly performing resource pairings who did not make an effective team are marked to prevent future usage in a project team. Individual resources 105 and clients 101 who create a negative experience are flagged for review to ensure that bad experiences are not repeated on future projects. The module 110 updates the project templates 754 for future projects. In some embodiments, previously created templates are maintained for future use; Examiner interprets the third set of metadata as the project completion duration. In this case, Davies can use previous completion data to learn that specific tasks are taking longer than planned);
testing the assessment model to evaluate the assessment model using a fourth set of metadata associated with the reference projects in the subgroup, the third set of metadata and the fourth set of metadata being non-overlapping to each other (Paragraph 0071, In the process once a project is complete, is able to review the data (communications, assets, teams, tasks, etc.) of the project to train the module 110 and sub-systems as well as optimize 750 the module 110 and the sub-systems to create an improved project design for future projects. The module 110 ensures that future delivery performance is optimized based on Learning from Historic Project delivery. By comparing the project template used for the requested project, through populating 752 the task deviation data, and the time deviation data. Delays to specific tasks or longer deliveries are automatically considered in future project plans by the intelligent plan builder service. The module 110 is able to see the accuracy of the project template and detect deviations and analyze the possible reasons for the deviations. The module 110 analyzes 753 the team delivery and in particular interactions between team members. Poorly performing resource pairings who did not make an effective team are marked to prevent future usage in a project team. Individual resources 105 and clients 101 who create a negative experience are flagged for review to ensure that bad experiences are not repeated on future projects. The module 110 updates the project templates 754 for future projects. In some embodiments, previously created templates are maintained for future use; Paragraph 0072, In additional embodiments, any specific projects that need re-training based on significant delays or project task changes are highlighted to the original trainer and support team; Examiner interprets the fourth set of metadata as the data used to retrain the model. The projections of the model can be tested with new data to determine whether the project/task is taking longer than planned. Further, the model is retrained when the deviations (e.g. predicted vs. actual) are significant);
and applying the assessment model to the first set of metadata to generate an assessment outcome reflecting the at least one metric of the user project (Paragraph 0044, Once the team setup has been completed and/or approved by the client 101, module 110 generates 208 a plan for the completion of the requested project. The plan establishes the project time line, the order of tasks, the milestones of the project, invoicing schedule, establishing the communication between the client 101 and resource(s) 105 as well as the resource(s) 105 and other resource(s) 105 in tasks which are related, and the other factors which the requested project is to be completed on/by. In some embodiments, the module 110 accesses a project history database 107 which provides previously completed projects of similarity to establish a plan that is realistic based on previously record data. To determine the time specific task may take, tentative fees or prices for the tasks (or project as a whole), and other variables about the project which are requested by the client 101, required by the module 110, or important to establish prior to beginning the project; Paragraph 0073, In some embodiments, the module 110 uses an integral understanding of client, resource(s) and project performance to forecast future performance. All resources, clients and projects are assessed and scored on completion of a project. These scores are then assessed to establish the likely outcome of a specific team of resources/client/project type. Indicators such as new to client, no shared experience, new project type are outputted in addition to an overall success forecast (in effect a risk measure).
Although Davies discloses identifying information about a project using natural language processors (Paragraph 0040), and using an ontology to determine a subgroup of reference projects from the plurality of reference projects (Paragraphs 0064-0065), Davies does not specifically disclose wherein each reference project in the subgroup has a level of relevance to the user project exceeding a threshold.
However, Butler et al. discloses determining an ontology based on at least the first and second sets of metadata respectively associated with the user … and the plurality of reference …, the ontology representing interrelations between the user … and the plurality of reference … under a framework of categories (Figure 3A, item 315, ontology features; Paragraph 0055, For purposes of explanation, the request/query is “Retrieve all fuel consumption data in Australia in the last 3 years.” It is to be understood that the embodiments of the present invention are not limited to this request, and other user requests can be received and processed. The query is expanded by NLP to include other related terms. For example, fuel can be expanded to gasoline, natural gas, oil, wood, etc.; Paragraph 0056, At block 310, metadata correlation with NLP is performed. In other words, NLP is used to correlate the metadata. By making use of NLP techniques, a system in accordance with an embodiment of the present invention, captures implicit text correlations 311 from, for example, four types of feature perspectives, including, but not necessarily limited to, temporal 312, ontology 314, geospatial 316 and semantic 318 features. In this step at block 310, by querying the metadata of datasets, this system returns all potential datasets relevant to the user's request. For example, in the working example, three relevant datasets “Gasoline”, “Diesel” and “Wood” are retrieved; Paragraph 0057, More specifically, temporal features 312 correspond to time constraints in the user request (e.g., last three years), and ontology features 314 correspond to taxonomic classifications in the user request (e.g., fuel). For example, ontology can refer to the naming and definition of the types, properties, and interrelationships of entities or elements that may be the subject of a dataset. Geospatial features 316 correspond to geographical constraints in the user request (e.g., Australia), and semantic features 318 correspond to any features that add to or explain the meaning of words in the user requests. For example, semantics relates to the naming of variables, classes and functions in a computer language, and how a computer realizes the meaning of words. The semantics produced by computer algorithms are based on extremely large volumes (e.g. terabytes) of data, and provide consistent and un-biased results that a human cannot provide; Examiner interprets “fuel consumption” as the first set of metadata and “Australia” as the second set of metadata);
determining, based on the ontology, a subgroup of reference … from the plurality of reference … (Figure 3A, item 315, ontology features; Paragraph 0055, For purposes of explanation, the request/query is “Retrieve all fuel consumption data in Australia in the last 3 years.” It is to be understood that the embodiments of the present invention are not limited to this request, and other user requests can be received and processed. The query is expanded by NLP to include other related terms. For example, fuel can be expanded to gasoline, natural gas, oil, wood, etc.; Paragraph 0056, At block 310, metadata correlation with NLP is performed. In other words, NLP is used to correlate the metadata. By making use of NLP techniques, a system in accordance with an embodiment of the present invention, captures implicit text correlations 311 from, for example, four types of feature perspectives, including, but not necessarily limited to, temporal 312, ontology 314, geospatial 316 and semantic 318 features. In this step at block 310, by querying the metadata of datasets, this system returns all potential datasets relevant to the user's request. For example, in the working example, three relevant datasets “Gasoline”, “Diesel” and “Wood” are retrieved), wherein each reference … in the subgroup has a level of relevance to the user … exceeding a threshold (see Figure 3B and related text in Paragraph 0058, Referring to FIG. 3B, at block 320, correlation calculations are performed by the system. Referring to block 321, using the distributional semantic similarity method, which is discussed herein above, the concrete correlation scores between a user's request and datasets retrieved in the previous steps can be calculated. In keeping with the working example, the corresponding correlation score for each retrieved dataset as shown in block 325 is: “Gasoline 0.80”, “Diesel 0.78” and “Wood 0.45”; Paragraph 0059, At block 330, results are returned to the user 303. The result can be returned to a user device via, for example, a communication network as described herein above. Referring to blocks 331 and 333, users can specify a threshold for the correlation score and receive the datasets with correlation scores higher than or equal to the threshold. In keeping with the working example, if the threshold is set as 0.1, the three datasets “Gasoline”, “Diesel” and “Wood” are returned by the system. However, if the threshold is set as 0.5, for example, two datasets “Gasoline” and “Diesel” are returned).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the way that the subgroup of reference projects from the plurality of reference projects are determined of the invention of Davies to further incorporate wherein each reference in the subgroup has a level of relevance to the user project exceeding a threshold of the invention of Butler et al. because doing so would allow the users to specify a threshold for the correlation score and receive the datasets with correlation scores higher than or equal to the threshold (see Butler et al., Paragraph 0059). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 35 (New), which is dependent of claim 1, the combination of Davies and Butler et al. discloses all the limitations in claim 1. Davies further discloses wherein the third set of metadata is a larger portion of a metadata of the subgroup and the fourth set of metadata is a smaller portion of the metadata of the subgroup (Paragraph 0071, In the process once a project is complete, is able to review the data (communications, assets, teams, tasks, etc.) of the project to train the module 110 and sub-systems as well as optimize 750 the module 110 and the sub-systems to create an improved project design for future projects. The module 110 ensures that future delivery performance is optimized based on Learning from Historic Project delivery. By comparing the project template used for the requested project, through populating 752 the task deviation data, and the time deviation data. Delays to specific tasks or longer deliveries are automatically considered in future project plans by the intelligent plan builder service. The module 110 is able to see the accuracy of the project template and detect deviations and analyze the possible reasons for the deviations. The module 110 analyzes 753 the team delivery and in particular interactions between team members. Poorly performing resource pairings who did not make an effective team are marked to prevent future usage in a project team. Individual resources 105 and clients 101 who create a negative experience are flagged for review to ensure that bad experiences are not repeated on future projects. The module 110 updates the project templates 754 for future projects. In some embodiments, previously created templates are maintained for future use; Paragraph 0072, In additional embodiments, any specific projects that need re-training based on significant delays or project task changes are highlighted to the original trainer and support team; Examiner interprets the fourth set of metadata as the data used to retrain the model. The projections of the model can be tested with new data to determine whether the project/task is taking longer than planned. Further, the model is retrained when the deviations (e.g. predicted vs. actual) are significant. In this case, the new data is the smaller portion of the metadata of the subgroup).
Regarding claim 36 (New), which is dependent of claim 1, the combination of Davies and Butler et al. discloses all the limitations in claim 1. Davies further discloses wherein the plurality of reference projects … are updated each time the user project is received (Paragraph 0045, In some embodiments, the module 110 uses an understanding of project structure and usual tasks to develop a project plan 208 for the specific project. Projects are assessed based on their type and the required deliverables, historic matches (or near matches) are compared to identify core and secondary tasks; Paragraph 0071, In the process once a project is complete, is able to review the data (communications, assets, teams, tasks, etc.) of the project to train the module 110 and sub-systems as well as optimize 750 the module 110 and the sub-systems to create an improved project design for future projects. The module 110 ensures that future delivery performance is optimized based on Learning from Historic Project delivery. By comparing the project template used for the requested project, through populating 752 the task deviation data, and the time deviation data. Delays to specific tasks or longer deliveries are automatically considered in future project plans by the intelligent plan builder service. The module 110 is able to see the accuracy of the project template and detect deviations and analyze the possible reasons for the deviations. The module 110 analyzes 753 the team delivery and in particular interactions between team members. Poorly performing resource pairings who did not make an effective team are marked to prevent future usage in a project team. Individual resources 105 and clients 101 who create a negative experience are flagged for review to ensure that bad experiences are not repeated on future projects. The module 110 updates the project templates 754 for future projects. In some embodiments, previously created templates are maintained for future use; Paragraph 0071, In the process once a project is complete, is able to review the data (communications, assets, teams, tasks, etc.) of the project to train the module 110 and sub-systems as well as optimize 750 the module 110 and the sub-systems to create an improved project design for future projects. The module 110 ensures that future delivery performance is optimized based on Learning from Historic Project delivery. By comparing the project template used for the requested project, through populating 752 the task deviation data, and the time deviation data. Delays to specific tasks or longer deliveries are automatically considered in future project plans by the intelligent plan builder service. The module 110 is able to see the accuracy of the project template and detect deviations and analyze the possible reasons for the deviations).
Although Davies discloses an ontology (e.g. program structure) and updating the historical data prior once a project is complete (Paragraph 0045, project structure is established; Paragraph 0071, training the module with new data), Davies et al. does not specifically disclose updating the ontology.
However, Butler et al. discloses wherein … and the ontology are updated each time the user project is received (Paragraph 0043, According to an embodiment of the present invention, calculating correlations for metadata is based on distributional semantic similarity. For example, by introducing semantic similarity, “total” in DS 3 is determined to be equivalent to “revenue” in DS 1 and is also determined to be equivalent to “returns” in DS 2. However, “revenue” from DS1 and “returns” from DS2 are determined to be different from “total” in DS 4. The reason is because DS4 refers to fuel production rather than fuel sales. In contrast, “total” in DS 3, “revenue” in DS1 and “returns” in DS2 refer to total sale numbers, although they do not have a direct link through the same metadata label or tag. In other words, while DS3, DS2 and DS1 utilize different labels, the labels can be synonymous. For example, by applying synonyms, “revenue” can be considered the same as “returns” and “total” in the context of sales. However, synonyms are not applicable when “total” in DS4 relates to production, and not to sales, revenues or returns; Paragraph 0045, The embodiments of the present invention are not necessarily limited to the use of distributional semantic similarity methods, and other methods for quantifying and categorizing semantic similarities between linguistic items, whether or not based on their distributional properties in samples of language data, can be used. Other methods include, for example, applying ontology-based clustering to group similar items, and Brown clustering that organizes items in a hierarchical structure; Paragraph 0057, Ontology features 314 correspond to taxonomic classifications in the user request (e.g., fuel). For example, ontology can refer to the naming and definition of the types, properties, and interrelationships of entities or elements that may be the subject of a dataset; Paragraph 0064, A correlation component 408 correlates the extracted electronic metadata with the natural language query using NLP provided via the NLP component 407. As noted above, correlating of the electronic metadata can include capturing one or more implicit correlations using for example, temporal, ontology, geospatial and/or semantic features. The correlation component also calculates a correlation score between the natural language query and each of the plurality of electronic datasets. As noted above, the calculating can be performed using a distributional semantic similarity method, which can include determining an equivalence between a first label used in one dataset of the plurality of datasets, and a second label used in another dataset of the plurality of datasets, wherein the second label is different from the first label, but is determined to be synonymous to the first label. In accordance with an embodiment of the present invention, the labels can be metadata labels or tags, such as revenue and/or sales. The distributional semantic similarity method can also comprise automatically capturing one or more word relations between the electronic metadata of two or more of the plurality of datasets based on one or more contextual words found in unstructured data; Examiner notes that ontologies can be updated by adding or deleting synonyms).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the updated set of data (e.g. data added in a database once a project is complete) of the invention Davies to further update the ontology each time the user project is received of the invention of Butler et al. because doing so would allow the method to calculate a correlation score using a distributional semantic similarity method, which can include determining an equivalence between a first label used in one dataset of the plurality of datasets, and a second label used in another dataset of the plurality of datasets, wherein the second label is different from the first label, but is determined to be synonymous to the first label group datasets based on coarse-grained metadata, including, for example, tags and description text, titles and background information (see Butler et al., Paragraphs 0064). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 2020/0327467 A1), in view of Butler et al. (US 2018/0196871 A1), in further view of Prabha et al. (US 2019/0155577 A1).
Regarding claims 3 and 20 (Amended), which are dependent of claims 1 and 18, the combination of Davies and Butler et al. discloses all the limitations in claims 1 and 13. Davies further discloses wherein the operations comprise at least one of: 
obtaining the plurality of reference projects from one or more work-tracking … and extracting the second set of metadata from the obtained plurality of reference projects; or obtaining the second set of metadata associated with the plurality of reference projects from one or more software repositories (Figure 3, item 324, Project Progress Tracker; see Figure 2 and related text in Paragraph 0040, The project management module 110 receives 202 the project brief. The project brief contains various requests and information from a client 101 or third-party identifying information about the project the third party is able to provide. This may include project goals, specific teams, specific tasks, or the like. The project management module 110 is able to receive and process the information through various natural language processors and the like; Paragraph 0044, In some embodiments, the module 110 accesses a project history database 107 which provides previously completed projects of similarity to establish a plan that is realistic based on previously record data. To determine the time specific task may take, tentative fees or prices for the tasks (or project as a whole), and other variables about the project which are requested by the client 101, required by the module 110, or important to establish prior to beginning the project; Examiner notes that previously record data is collected using a work-tracking application).
Although Davies discloses obtaining a plurality of reference projects from one or more work-tracking application, Davies does not specifically disclose that the work-tracking application tracks software metrics.
However, Prabha et al. discloses obtaining the plurality of reference projects from one or more work-tracking software (Paragraph 0030, External data source 245 includes a computing platform, such as another cloud computing environment 230, a non-cloud computing based computing platform, and/or the like that provides data. For example, external data source 245 may include a server providing data regarding a ticket tracking tool, a defect management tool, an agile workflow tool, an artificial intelligence (AI) tool, a machine learning tool, an analytics tool, and/or the like. Additionally, or alternatively, external data source 245 may include a data structure providing information regarding other projects, such as data identifying a resource utilization associated with automated task completion or manual task completion for another project).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the work-tracking application of the invention of Davies to further incorporate wherein the work-tracking application tracks software metrics of the invention of Prabha et al. because doing so would allow the method to receive, generate, store, classify, process, and/or provide information associated with a software development project (see Prabha et al., Paragraphs 0030-0031). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 2020/0327467 A1), in view of Butler et al. (US 2018/0196871 A1), in further view of Boutros et al. (US 2019/0121807 A1).
Regarding claim 5 (Original), which is dependent of claim 1, the combination of Davies and Butler et al. discloses all the limitations in claim 1. Davies further discloses wherein the operations comprise: 
storing the second set of metadata in a database (Paragraph 0033, Databases 103 may be a repository that may be written to and/or read by module 110 and protocol 111. Examples of data stored on databases is project types, project cases, resource(s) 105 data, client 101 data, project history, and other data associated with the projects. In the depicted embodiment databases 103 is a plurality of databases. In additional embodiments, databases 103 maybe a single database. In one embodiment, databases 103 is a database management system (DBMS) used to allow the definition, creation, querying, update, and administration of a database(s). In the depicted embodiment, databases 103 resides on server 104. In other embodiments, databases 103 resides on another server, or another computing device, provided that databases 103 is accessible to module 110; Paragraph 0044, In some embodiments, the module 110 accesses a project history database 107 which provides previously completed projects of similarity to establish a plan that is realistic based on previously record data. To determine the time specific task may take, tentative fees or prices for the tasks (or project as a whole), and other variables about the project which are requested by the client 101, required by the module 110, or important to establish prior to beginning the project); 
and … the first set of metadata into the database (see Figure 2 and related text in Paragraph 0040, The project management module 110 receives 202 the project brief. The project brief contains various requests and information from a client 101 or third-party identifying information about the project the third party is able to provide. This may include project goals, specific teams, specific tasks, or the like. The project management module 110 is able to receive and process the information through various natural language processors and the like; Paragraph 0041, While, the overarching design enables any project to be delivered (that has been learned and configured), specific details of a project type are customizable).
Although Davis discloses wherein the first set of metadata can be customized (Paragraph 0041), Davis does not specifically disclose augmenting the first set of metadata into the database.
However, Boutros et al. discloses augmenting the first set of metadata into the database (Paragraph 0067, According to some embodiments, a data project may be implemented as an augmented dataset including supplemental data, including as one or more transform link identifiers 412a, one or more associated project file identifiers 412b, one or more applied query data links 412c, one or more data dictionary identifiers 412d, and one or more insight data identifiers 412e. One or more transform link identifiers 412a may include transformed link identifiers that include transform dataset names or locations that are transformed from a global namespace into a local namespace; Paragraph 0075, As further shown, collaborative dataset consolidation system 410 may include a dataset attribute manager 461. Dataset ingestion controller 420 and dataset attribute manager 461 may be communicatively coupled to dataset ingestion controller 420 to exchange dataset-related data 407a and enrichment data 407b, both of which may exchange data from a number of sources (e.g., external data sources) that may include dataset metadata 403a (e.g., descriptor data or information specifying dataset attributes), dataset data 403b (e.g., some or all data stored in system repositories 440, which may store graph data), schema data 403c (e.g., sources, such as schema.org, that may provide various types and vocabularies), ontology data 403d from any suitable ontology and any other suitable types of data sources). 
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the first set of metadata, wherein specific details of a project type are customizable of the invention of Davies to further incorporate augmenting the first set of metadata into the database of the invention of Boutros et al. because doing so would allow a data project to be implemented as an augmented dataset including supplemental data, including as one or more transform link identifiers 412a, one or more associated project file identifiers 412b, one or more applied query data links 412c, one or more data dictionary identifiers 412d, and one or more insight data identifiers 412e (see Boutros et al., Paragraph 0067). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 2020/0327467 A1), in view of Butler et al. (US 2018/0196871 A1), in further view of Pinel et al. (US 2014/0278719 A1).
Regarding claim 13 (Amended), which is dependent of claim 1, the combination of Davies and Butler et al. discloses all the limitations in claim 1. Davies further discloses wherein generating the assessment model comprises: determining parameters of a function between the third set of metadata and the at least one metric … (Paragraph 0045, In some embodiments, the module 110 uses an understanding of project structure and usual tasks to develop a project plan 208 for the specific project. Projects are assessed based on their type and the required deliverables, historic matches (or near matches) are compared to identify core and secondary tasks. Historic Durations for specific tasks within the project type are compared and assessed using a mean and Std deviation. These slightly negatively biased durations are combined with the predicted task associations to establish the project timeline. A plan is then recommended to the client using the recommended Milestone structure and ordered core tasks with an expected timeline for delivery (based on the Hiring Managers stated Start Date; Examiner interprets the historic durations for specific tasks as the third set of metadata).
	Although Davies discloses all the limitations above and determining parameters of a function between the third set of metadata and the at least one metric (Paragraph 0045, historic durations for specific tasks), Davies does specifically disclose which algorithm is used to determine the assessment of the metric.
	However, Pinel et al. discloses wherein generating the assessment model comprises: determining parameters of a function between the third set of metadata and the at least one metric using at least one of a regression method, a tree-based method, or a neural network (Paragraph 0012, Embodiments of the invention represent a WBS as a directed acyclic graph. FIG. 1, for example, is a directed acyclic graph 100 representing an exemplary work breakdown structure. As illustrated, the nodes of the graph represent the discrete tasks of a project and the estimated durations of the tasks, while the edges indicate an order in which the tasks should be performed and a maximum time that may elapse between connected tasks; Paragraph 0018, In one embodiment, clustering of the atoms into equivalence classes is performed using a computer-implemented, unsupervised clustering technique (e.g., based on features from an atom ontology, on a notion of text similarity, or on a metrization of atom space). When forming the equivalence classes, there is a tradeoff between the estimated poorness of the inverse problem solution that is obtainable (denoted as .kappa.) and the internal coherence of the equivalence classes (denoted as .sigma.). .kappa. and .sigma. must be balanced to obtain the best overall performance of the method 200. One way to approach to balancing .kappa. and .sigma. is to use an iterative, hierarchical approach to form the equivalence classes. In this case, a hierarchy is defined for the equivalence classes (e.g., using tree-structured, k-means clustering). As an example, the hierarchy can be defined jointly in the simple examples discussed above by both ingredient (e.g., red onion&lt;onion&lt;bulb&lt;produce) and action (e.g., brunoise&lt;dice&lt;cut). Once the hierarchy is established, one can proceed up the hierarchy, decreasing .sigma. until .kappa. is sufficiently small (e.g., satisfies a threshold); It can be noted that the claim language is written in alternative form. The limitation taught by Pinel et al. is based on a “tree-based method").
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the at least one metric associated with the references projects in the subgroup (e.g. historic durations for specific tasks) of the invention of Davies to further specify that the at least one metric associated with the references projects in the subgroup is determined using at least one of a regression method, a tree-based method, or a neural network of the invention of Pinel et al. because doing so would allow the method to have a time estimation module for estimating required time (i.e., duration and/or effort) for project granularization, wherein equivalent classes are defined using a tree-structured  (see Pinel et al., Paragraphs 0018 & 0032). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 2020/0327467 A1), in view of Butler et al. (US 2018/0196871 A1), in further view of Pinel et al. (US 2014/0278719 A1) and Prabha et al. (US 2019/0155577 A1).
Regarding claim 14 (Original), which is dependent of claim 13, the combination of Davies, Butler et al., and Pinel et al. discloses all the limitations in claim 13. Davies further discloses wherein: the third set of metadata comprises at least one of: a name of a user who opens an issue in at least one of the reference projects in the subgroup; a number of comments associated with the issue; a number of users contributing to the issue; a percentage of open tickets in the issue; a percentage of closed tickets in the issue; a number of comments closed per period of time; a capacity of the users contributing to the issue; a number of data sources a same issue is logged in; a length of description of each ticket; or a time of completion … (Paragraph 0045, In some embodiments, the module 110 uses an understanding of project structure and usual tasks to develop a project plan 208 for the specific project. Projects are assessed based on their type and the required deliverables, historic matches (or near matches) are compared to identify core and secondary tasks. Historic Durations for specific tasks within the project type are compared and assessed using a mean and Std deviation. These slightly negatively biased durations are combined with the predicted task associations to establish the project timeline. A plan is then recommended to the client using the recommended Milestone structure and ordered core tasks with an expected timeline for delivery (based on the Hiring Managers stated Start Date; It can be noted that the claim language is written in alternative form. The limitation taught by Davies is based on “a time of completion for each task"); 
and the at least one metric comprises at least one of a success rate or a project completion duration (Paragraph 0043, In some embodiments the module 110 uses an understanding of the project type, client history and available resource(s) 105 to recommend a team with the highest likelihood of success. Potential combinations of resources are compared using output from the success forecasting service. The client 101 can influence the end selection by identifying preferred team members (i.e. those they would like to work on the project.) The other required resource(s) 105 can then be matched based on shared working history and previous outcomes to maximize the performance of the new project team; Paragraph 0044, In some embodiments, the module 110 accesses a project history database 107 which provides previously completed projects of similarity to establish a plan that is realistic based on previously record data. To determine the time specific task may take, tentative fees or prices for the tasks (or project as a whole), and other variables about the project which are requested by the client 101, required by the module 110, or important to establish prior to beginning the project; It can be noted that the claim language is written in alternative form).
Although Davies discloses all the limitations above and a time of completion for each task, Davies does not specifically discloses a time of completion for each ticket.
However, Prabha et al. discloses wherein: the third set of metadata comprises at least one of: a name of a user who opens an issue in at least one of the reference projects in the subgroup; a number of comments associated with the issue; a number of users contributing to the issue; a percentage of open tickets in the issue; a percentage of closed tickets in the issue; a number of comments closed per period of time; a capacity of the users contributing to the issue; a number of data sources a same issue is logged in; a length of description of each ticket; or a time of completion for each ticket (Paragraph 0052, In some implementations, health check platform 220 may obtain project data from project management platform 250. For example, health check platform 220 may obtain project data identifying a utilization of project management platform 250 (e.g., applications utilized, automated tasks completed, manually completed tasks using tools of project management platform 250, computing resource utilization, etc.), project data relating to completion of the project (e.g., tasks completed, tickets resolved, ticket resolution cycle times, code accuracy, labor costs, etc.), and/or the like. In some implementations, health check platform 220 may obtain project data from external data sources 245. For example, health check platform 220 may obtain data identifying other projects and/or project data thereof (e.g., resource utilization for tasks relating to other projects), data identifying utilization of tools not co-located with project management platform 250 in a cloud computing environment 230, or the like; It can be noted that the claim language is written in alternative form. The limitation taught by Davies is based on “a time of completion for each ticket").
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the time of completion for each task of the invention of Davies to further incorporate the time of completion for each ticket of the invention of Prabha et al. because doing so would allow the method to obtain project data relating to completion of the software project (see Prabha et al., Paragraphs 0052 Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624